Exhibit 10.5

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 22, 2005

among

FERRELLGAS, L.P.

as the Borrower,

FERRELLGAS, INC.

as the General Partner of the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender,

and

The Lenders and L/C Issuers Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

as

Co-Lead Arranger and Sole Book Manager

 

J.P. MORGAN SECURITIES INC.,

as

Co-Lead Arranger

 

WELLS FARGO BANK, N.A.,

and

BNP PARIBAS,

as

Co-Documentation Agents

 

JPMORGAN CHASE BANK, NA,

as

Syndication Agent

 

068800 000057 DALLAS 1872243.4

 


--------------------------------------------------------------------------------





 

 

TABLE OF CONTENTS

SECTION PAGE ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS   1   1 .01 Defined
Terms   1   1 .02 Other Interpretive Provisions   29   1 .03 Accounting Terms  
30   1 .04 Rounding   31   1 .05 References to Agreements and Laws   31   1 .06
Times of Day   31   1 .07 Letter of Credit Amounts   31  

--------------------------------------------------------------------------------

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS   31   2 .01 Committed Loans  
31   2 .02 Borrowings, Conversions and Continuations of Committed Loans   32   2
.03 Letters of Credit   34   2 .04 Swing Line Loans   42   2 .05 Prepayments  
45   2 .06 Termination or Reduction of Commitments   46   2 .07 Repayment of
Loans   47   2 .08 Interest   47   2 .09 Fees   48   2 .10 Computation of
Interest and Fees   48   2 .11 Evidence of Debt   48   2 .12 Payments Generally;
Administrative Agent’s Clawback   49   2 .13 Sharing of Payments   51   2 .14
Extension of Maturity Date   51  

--------------------------------------------------------------------------------

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY   52   3 .01 Taxes   52   3
.02 Illegality   55   3 .03 Inability to Determine Rates   55   3 .04 Increased
Costs; Reserves on Eurodollar Rate Loans   55   3 .05 Compensation for Losses  
57   3 .06 Mitigation Obligations; Replacement of Lenders   57   3 .07 Survival
  58  

--------------------------------------------------------------------------------

ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions   58   4 .01 Conditions of
Initial Credit Extension   58   4 .02 Conditions to all Credit Extensions   59  

--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES   60   5 .01 Existence, Qualification
and Power; Compliance with Laws   60   5 .02 Authorization; No Contravention  
60   5 .03 Governmental Authorization; Other Consents   61   5 .04 Binding
Effect   61   5 .05 Financial Statements; No Material Adverse Effect   61   5
.06 Litigation   62   5 .07 No Default   62   5 .08 Ownership of Property; Liens
  62   5 .09 Environmental Compliance   62   5 .10 ERISA Compliance   62   5 .11
Subsidiaries   63   5 .12 Margin Regulations; Investment Company Act; Public
Utility Holding Company Act   63   5 .13 Disclosure   64   5 .14 Compliance with
Laws   64   5 .15 Intellectual Property; Licenses, Etc   64  

--------------------------------------------------------------------------------

ARTICLE VI. AFFIRMATIVE COVENANTS   64   6 .01 Financial Statements   64   6 .02
Certificates; Other Information   66   6 .03 Notices   68   6 .04 Preservation
of Existence, Etc   68   6 .05 Maintenance of Properties   68   6 .06
Maintenance of Insurance   68   6 .07 Compliance with Laws   69   6 .08 Books
and Records   69   6 .09 Inspection Rights   69   6 .10 Environmental Laws   69
  6 .11 Designations With Respect to Subsidiaries   69  

--------------------------------------------------------------------------------

ARTICLE VII. NEGATIVE COVENANTS   71   7 .01 Liens   71   7 .02 Asset Sales   73
  7 .03 Fundamental Changes   74   7 .04 Acquisitions   75   7 .05 Limitation on
Indebtedness   76   7 .06 Transactions with Affiliates   76   7 .07 Use of
Proceeds   77   7 .08 Use of Proceeds – Ineligible Securities   77   7 .09
Restricted Payments   78   7 .10 Prepayment of Subordinated Indebtedness   80  
7 .11 Dividend and Other Payment Restrictions Affecting Subsidiaries   80   7
.12 Change in Business   81   7 .13 Accounting Changes   81   7 .14 Limitation
on Sale and Leaseback Transactions   81   7 .15 Amendments of Organization
Documents or Certain Debt Agreements   81   7 .16 Operations through Restricted
Subsidiaries   81   7 .17 Financial Covenants   82  

--------------------------------------------------------------------------------

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES   83   8 .01 Events of Default   83
  8 .02 Remedies Upon Event of Default   85   8 .03 Application of Funds   86  

--------------------------------------------------------------------------------

ARTICLE IX. ADMINISTRATIVE AGENT   87   9 .01 Appointment and Authorization of
Administrative Agent   87   9 .02 Rights as a Lender   87   9 .03 Exculpatory
Provisions   87   9 .04 Reliance by Administrative Agent   88   9 .05 Delegation
of Duties   88   9 .06 L/C Issuers   88   9 .07 Resignation of Administrative
Agent   89   9 .08 Non-Reliance on Administrative Agent and Other Lenders   90  
9 .09 No Other Duties, Etc   90   9 .10 Administrative Agent May File Proofs of
Claim   90   9 .11 Collateral and Guaranty Matters   91  

--------------------------------------------------------------------------------

ARTICLE X. MISCELLANEOUS   91   10 .01 Amendments, Etc   91   10 .02 Notices and
Other Communications; Facsimile Copies   93   10 .03 No Waiver; Cumulative
Remedies   95   10 .04 Expenses; Indemnity; Damage Waiver   95   10 .05 Payments
Set Aside   97   10 .06 Successors and Assigns   97   10 .07 Treatment of
Certain Information; Confidentiality   101   10 .08 Right of Setoff   102   10
.09 Interest Rate Limitation   102   10 .10 Counterparts; Integration;
Effectiveness   102   10 .11 Survival of Representations and Warranties   102  
10 .12 Severability   103   10 .13 Replacement of Lenders   103   10 .14
Governing Law   104   10 .15 Waiver of Jury Trial   104   10 .16 USA PATRIOT Act
Notice   105   10 .17 Ratification of Agreements   105  

 


--------------------------------------------------------------------------------





 

 

SCHEDULES

2.01

Commitments and Pro Rata Shares

 

5.05

Additional Financial Disclosures

 

5.11

Subsidiaries and Other Equity Investments

 

7.01

Existing Liens

 

7.05

Existing Indebtedness

 

7.10

Subordination Provisions

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C

Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

F

Form of Opinion

 

 

068800 000057 DALLAS 1872243.4

iv

 


--------------------------------------------------------------------------------





 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 22, 2005, among
FERRELLGAS, L.P., a Delaware limited partnership (the “Borrower”), FERRELLGAS,
INC., a Delaware corporation and sole general partner of the Borrower (the
“General Partner”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), each letter of credit issuer from
time to time party hereto (collectively, the “L/C Issuers”), BANK OF AMERICA,
N.A., as Administrative Agent and Swing Line Lender, Wells Fargo Bank, N.A. and
BNP Paribas, as Co-Documentation Agents, and JPMorgan Chase Bank, NA, as
Syndication Agent.

R E C I T A L S

WHEREAS, the Borrower, the General Partner, certain of the Lenders and the
Administrative Agent are parties to the Existing Credit Agreement (as defined
below), pursuant to which the Lenders have made revolving credit loans to the
Borrower and have issued or participated in letters of credit for the account of
the Borrower; and

WHEREAS, the Borrower has requested that (i) the Committed Loans outstanding
under the Existing Credit Agreement and the Existing Letters of Credit (as
defined below) outstanding under the Existing Credit Agreement be continued as
Committed Loans and Letters of Credit under this Agreement, the proceeds of
which are to be used by the Borrower for the purposes described hereinbelow, and
(ii) the Existing Credit Agreement otherwise be amended and restated in its
entirety as set forth below in this Agreement; and

WHEREAS, the Banks are willing, on and subject to the terms and conditions set
forth in this Agreement, to amend and restate the terms of the Existing Credit
Agreement and to extend credit under this Agreement as more particularly
hereinafter set forth.

ACCORDINGLY, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01      Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“1998 Fixed Rate Senior Notes” means, collectively, (a) the $109,000,000 6.99%
Senior Notes, Series A, due August 1, 2005, (b) the $37,000,000 7.08% Senior
Notes, Series B, due August 1, 2006, (c) the $52,000,000 7.12% Senior Notes,
Series C, due 2008, (d) the $82,000,000 7.24% Senior Notes, Series D, due
August 1, 2010 and (e) the $70,000,000 7.42% Senior Notes, Series E, due
August 1, 2013, in each case issued by the Borrower pursuant to the 1998 Note
Purchase Agreement.

“1998 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
July 1, 1998, among the Borrower and the Purchasers named therein, pursuant to
which the 1998 Fixed Rate Senior Notes were issued.

068800 000057 DALLAS 1872243.4

1

 


--------------------------------------------------------------------------------





 

 

“2000 Fixed Rate Senior Notes” means, collectively, (a) the $21,000,000 8.68%
Senior Notes, Series A, due August 1, 2006, (b) the $90,000,000 8.78% Senior
Notes, Series B, due August 1, 2007 and (c) the $73,000,000 8.87% Senior Notes,
Series C, due August 1, 2009, in each case issued by the Borrower pursuant to
the 2000 Note Purchase Agreement.

“2002 MLP Indenture” means the Indenture dated as of September 24, 2002, among
Ferrellgas Partners, L.P. Ferrellgas Partners Finance Corp. and U.S. Bank, N.A.,
pursuant to which the 2002 MLP Notes were issued.

“2000 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
February 1, 2000, among the Borrower and the Purchasers named therein, pursuant
to which the 2000 Fixed Rate Senior Notes were issued.

“2002 MLP Senior Notes” means the $170,000,000 8 3/4% Senior Notes due June 15,
2012, issued by Ferrellgas Partners, L.P. and by Ferrellgas Partners Finance
Corp. pursuant to the 2002 MLP Indenture.

“Accounts Receivable Securitization” shall mean a financing arrangement
involving the transfer or sale of accounts receivable of the Borrower in the
ordinary course of business through one or more SPEs, the terms of which
arrangement do not impose (a) any recourse or repurchase obligations upon the
Borrower or any Affiliate of the Borrower (other than any such SPE) except to
the extent of the breach of a representation or warranty by the Borrower in
connection therewith or (b) any negative pledge or Lien on any accounts
receivable or other assets not actually transferred to any such SPE in
connection with such arrangement.

“Acquired Debt” means, with respect to any specified Person, (a) Indebtedness or
Synthetic Lease Obligations of any other Person existing at the time such other
Person merged with or into or became a Subsidiary of such specified Person,
including Indebtedness or Synthetic Lease Obligations incurred in connection
with, or in contemplation of, such other Person merging with or into or becoming
a Subsidiary of such specified Person and (b) Indebtedness or Synthetic Lease
Obligations encumbering any asset acquired by such specified Person.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests or equity of any Person or otherwise causing any Person,
to become a Subsidiary of the acquiring Person, or (c) a merger or consolidation
or any other combination with another Person (other than a Person that is a
Subsidiary of the acquiring Person) provided that the Borrower or the Subsidiary
of the acquiring entity is the surviving Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

068800 000057 DALLAS 1872243.4

2

 


--------------------------------------------------------------------------------





 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 25% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent. No Lender shall be deemed an
Affiliate of the Borrower by reason of the relationships established and granted
by this Agreement.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Rate” means the following percentages per annum, based upon the
Pricing Ratio as set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 6.02(b):

Applicable Rate

Pricing Level

Pricing
Ratio

Applicable Rate for Eurodollar Rate Loans is:

Applicable Rate for commercial Letters of Credit is:

Applicable Rate for standby Letters of Credit is:

Applicable Rate for Commitment Fees is:

1

‹=2.75:1

1.50%

0.875%

1.50%

.375%

2

›2.75:1 ‹=3.25:1

1.75%

1.00%

1.75%

.375%

3

›3.25:1 but ‹=3.75:1

2.00%

1.125%

2.00%

.375%

4

›3.75:1 but ‹=4.25:1

2.25%

1.25%

2.25%

.500%

5

›4.25:1

2.50%

1.375%

2.50%

.500%

 

 

 

 

 

 

The appropriate Applicable Rate stated above is added to the Eurodollar Rate, as
provided herein, to determine the interest rate payable on the Loans, and the
appropriate Applicable Rate stated above is used, as provided herein, to
calculate Letter of Credit fees and commitment fees. Any increase or decrease in
the Applicable Rate resulting from a change in the Pricing Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then until such Certificate is so delivered
Pricing Level 5 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered. The Applicable
Rate in effect from the Closing Date through the date on which the first
Compliance Certificate is delivered pursuant to Section 6.02(b) shall be
determined based upon Pricing Level 3.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

068800 000057 DALLAS

3

 


--------------------------------------------------------------------------------





 

 

“Arranger” means Banc of America Securities LLC, in its capacity as co-lead
arranger and sole book manager.

“Asset Sale” has the meaning specified in Section 7.02.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended July 31, 2004, and
the related consolidated statements of income or operations, partners’ capital
and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Cash” has the meaning given to such term in the Partnership
Agreement, as amended to and including April 7, 2004, provided, that (a)
Available Cash shall not include any Net Proceeds of Asset Sales in excess of an
aggregate amount of $10,000,000 in respect of Asset Sales made during any fiscal
year of Borrower, (b) investments, loans and other contributions to a
Non-Recourse Subsidiary, Unrestricted Subsidiary or Joint Venture are to be
treated as “cash disbursements” when made for purposes of determining the amount
of Available Cash and (c) cash receipts of a Non-Recourse Subsidiary,
Unrestricted Subsidiary or Joint Venture shall not constitute cash receipts of
the Borrower for purposes of determining the amount of Available Cash until cash
is actually distributed by such Non-Recourse Subsidiary, Unrestricted Subsidiary
or Joint Venture to the Borrower or a Restricted Subsidiary.

“Bank of America” means Bank of America, N.A. and its successors.

068800 000057 DALLAS 1872243.4

4

 


--------------------------------------------------------------------------------





 

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blue Rhino Acquisition” means the Borrower’s acquisition of Blue Rhino
Corporation (“Blue Rhino”) under the terms of the Agreement and Plan of Merger
dated as of February 8, 2004 among FCI Trading Corp., Diesel Acquisition LLC,
Ferrell Companies, Inc., and Blue Rhino.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Interests” means (a) with respect to any corporation, any and all
shares, participations, rights or other equivalent interests in the capital of
the corporation, (b) with respect to any partnership or limited liability
company, any and all partnership interests (whether general or limited) or
limited liability company interests, respectively, and other interests or
participations that confer on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, such partnership or
limited liability company, and (c) with respect to any other Person, ownership
interests of any type in such Person.

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be so required to be capitalized on the balance sheet in accordance
with GAAP.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means (a) United States dollars, (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than eighteen
months from the date of acquisition,

 

068800 000057 DALLAS 1872243.4

5

 


--------------------------------------------------------------------------------





 

(c) certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case
with any Lender or with any other domestic commercial bank having capital and
surplus in excess of $500 million and a Keefe Bank Watch Rating of “B” or
better, (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) entered into
with any financial institution meeting the qualifications specified in clause
(c) above, (e) commercial paper or direct obligations of a Person, provided such
Person has publicly outstanding debt having the highest short-term rating
obtainable from Moody’s or S&P and provided further that such commercial paper
or direct obligation matures within 270 days after the date of acquisition, and
(f) investments in money market funds all of whose assets consist of securities
of the types described in the foregoing clauses (a) through (e).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means (a) the sale, lease, conveyance or other disposition
of all or substantially all of the Borrower’s assets to any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act) other than James E.
Ferrell, the Ferrell Related Parties and any Person of which James E. Ferrell
and the Ferrell Related Parties beneficially own in the aggregate 51% or more of
the voting Capital Interests (or if such Person is a partnership, 51% or more of
the general partner interests), (b) the liquidation or dissolution of the
Borrower or the General Partner, (c) the occurrence of any transaction, the
result of which is that James E. Ferrell and the Ferrell Related Parties
beneficially own in the aggregate, directly or indirectly, less than 51% of the
total voting power entitled to vote for the election of directors of the General
Partner and (d) the occurrence of any transaction, the result of which is that
the General Partner is no longer the sole general partner of the Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
and the regulations promulgated thereunder.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans which are
Committed Loans, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01(a).

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01(a), (b) purchase participations
in L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party

 

068800 000057 DALLAS 1872243.4

6

 


--------------------------------------------------------------------------------





 

hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Committed Loan” has the meaning specified in Section 2.01(a).

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Commodity Risk Management Policy” means the Commodity Risk Management Policy of
the Borrower, the General Partner and the MLP, as in effect from time to time in
compliance herewith.

“Commodity Swap” means (a) any and all commodity swaps, commodity options,
forward commodity contracts, commodity cap, floor or collar transactions, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
relating to any of the kinds of transactions in the preceding clause (a) (any
such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Cash Flow” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following, to the extent deducted in
calculating such Consolidated Net Income: (i) any extraordinary loss (including
expenses related to the early extinguishment of Indebtedness) plus any net loss
realized in connection with an asset sale, (ii) the provision for taxes based on
income or profits of the Borrower and the Restricted Subsidiaries, (iii) the
Consolidated Interest Expense for such period, whether paid or accrued
(including amortization of original issue discount, non-cash interest payments
and the interest component of any payments associated with Capital Lease
Obligations and net payments (if any) pursuant to Hedging Obligations), to the
extent such expense was deducted in computing Consolidated Net Income, and
(iv) the depreciation and amortization charges (including amortization of
goodwill and other intangibles but excluding amortization of prepaid cash
expenses that were paid in a prior period), plus (b) non-cash employee
compensation expenses of the Borrower and the Restricted Subsidiaries, plus
(c) the Synthetic Lease Principal Component of the Borrower and the Restricted
Subsidiaries, in each case, with respect to the foregoing clauses (a) through
(c), for such period without duplication on a consolidated basis and determined
in accordance with GAAP.

 

 

068800 000057 DALLAS 1872243.4

7

 


--------------------------------------------------------------------------------





 

 

“Consolidated Interest Expense” means, with respect to the Borrower and the
Restricted Subsidiaries for any period, on a consolidated basis, the sum of (a)
all interest, fees (including Letter of Credit fees), charges and related
expenses paid or payable (without duplication) by the Borrower and the
Restricted Subsidiaries for that fiscal period to the Lenders hereunder or to
any other lender in connection with borrowed money or the deferred purchase
price of assets that are considered “interest expense” under GAAP, plus (b) the
portion of rent paid or payable (without duplication) by the Borrower and the
Restricted Subsidiaries for that period under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13, on a consolidated basis, plus (c) the Synthetic Lease
Interest Component of the Borrower and the Restricted Subsidiaries for that
fiscal period.

“Consolidated Net Income” means, for any period, for the Borrower and the
Restricted Subsidiaries on a consolidated basis, the Net Income of the Borrower
and the Restricted Subsidiaries (excluding extraordinary gains but including
extraordinary losses) for that period; provided that (a) the Net Income of any
Person that is not a Restricted Subsidiary or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid to the Borrower or a Wholly-Owned Subsidiary
of the Borrower, (b) the Net Income of any Person that is a Restricted
Subsidiary (other than a Wholly-Owned Subsidiary) shall be excluded to the
extent that dividends and distributions of that net income are not at the date
of determination permitted by the terms of its charter or any judgment, decree,
order, statute, rule, contract or other prohibition, (c) the Net Income of any
Person acquired in a pooling of interests transaction for any period prior to
the date of such acquisition shall be excluded except to the extent otherwise
includable under clause (a) above, and (d) the cumulative effect of a change in
accounting principles shall be excluded.

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and the Restricted Subsidiaries on a consolidated basis, the sum of (a)
the consolidated equity of the common shareholders or partners of the Borrower
and the Restricted Subsidiaries as of such date, plus (b) the respective amounts
reported on the balance sheet of the Borrower and the Restricted Subsidiaries as
of such date with respect to any series of preferred stock (other than
Disqualified Interests) that by its terms is not entitled to the payment of
dividends unless such dividends may be declared and paid only out of net
earnings in respect of the year of such declaration and payment, but only to the
extent of any cash received by the Borrower and the Restricted Subsidiaries upon
issuance of such preferred stock, minus the sum of (x) all write-ups (other than
write-ups resulting from foreign currency translations and write-ups of tangible
assets of a going concern business made within 12 months after the acquisition
of such business) subsequent to the Closing Date in the book value of any asset
owned by the Borrower and the Restricted Subsidiaries, (y) all Investments as of
such date in unconsolidated Subsidiaries and in Persons that are not Restricted
Subsidiaries (except, in each case, Permitted Investments), and (z) all
unamortized debt discount and expense and unamortized deferred charges as of
such date, all of the foregoing determined in accordance with GAAP.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse:
(a) under any Guarantee; (b) with respect to any Surety Instrument (other than
any Letter of Credit) issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings or payments; (c) to
purchase any materials, supplies or other property from, or to obtain the
services of,

 

068800 000057 DALLAS 1872243.4

8

 


--------------------------------------------------------------------------------





 

another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made or tendered, or such services are ever performed or
tendered; or (d) in respect of any Hedging Obligation. The amount of any
Contingent Obligation shall, in the case of any Guarantee, be deemed equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, and in the case of other
Contingent Obligations, shall be equal to the maximum reasonably anticipated
liability in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws, and (b) when used with respect to
Letter of Credit fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a proceeding under any Debtor Relief Law.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

 

068800 000057 DALLAS 1872243.4

9

 


--------------------------------------------------------------------------------





 

 

“Disqualified Interests” means any Capital Interests which, by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or upon the happening of any event, mature or are mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to April 30,
2007.

“Dollars,” “dollars” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, each L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interest” means Capital Interests and all warrants, options or other
rights to acquire Capital Interests (but excluding any debt security that is
convertible into, or exchangeable for, Capital Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or with the General Partner within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in

 

068800 000057 DALLAS 1872243.4

10

 


--------------------------------------------------------------------------------





 

reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

Eurodollar Rate =

Eurodollar Base Rate             
1.00 – Eurodollar Reserve Percentage

 

where “Eurodollar Base Rate” means, for such Interest Period:

(a)        the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (Londtime) two Business Days prior to
the first day of such Interest Period, or

(b)        if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c)        if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

 

 

068800 000057 DALLAS 1872243.4

11

 


--------------------------------------------------------------------------------





 

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of December 10, 2002, as supplemented or amended to
the date hereof, among the Borrower, the General Partner, Bank of America, N.A.,
as agent, and a syndicate of lenders.

“Existing Indebtedness” means Indebtedness and Synthetic Lease Obligations of
the Borrower and its Subsidiaries (other than the Obligations) and certain
Indebtedness of the General Partner with respect to which the Borrower has
assumed the General Partner’s repayment obligations, in each case in existence
on the Closing Date and as more fully set forth on Schedule 7.05.

“Existing Letters of Credit” means the letters of credit issued pursuant to the
Existing Credit Agreement that are outstanding on the date hereof.

“FCI ESOT” means the employee stock ownership trust of Ferrell Companies, Inc.
organized under Section 4975(e)(7) of the Code.

 

 

068800 000057 DALLAS 1872243.4

12

 


--------------------------------------------------------------------------------





 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated April 22, 2005, among the
Borrower, the General Partner, the Administrative Agent and the Arranger.

“Ferrell Related Parties” means collectively (a) the spouse or any lineal
descendant of James E. Ferrell, (b) any trust for his benefit or for the benefit
of his spouse or any such lineal descendants, (c) any corporation, partnership
or other entity in which James E. Ferrell and/or such other Persons referred to
in the foregoing clauses (a) and (b) are the direct record and beneficial owners
of all of the voting and nonvoting Equity Interests, (d) the FCI ESOT, (e) any
participant in the FCI ESOT whose ESOT account has been allocated shares of
Ferrell Companies, Inc, (f) Ferrell Companies, Inc., as long as it is controlled
by, and is at least seventy five percent (75%) owned by, any Persons described
in the preceding clauses (a) through (e) or (g) any wholly-owned Subsidiary of
Ferrell Companies, Inc., as long as it is controlled by, and is at least seventy
five percent (75%) owned by, any Persons described in the preceding clauses (a)
through (e).

“Ferrellgas Partners Finance Corp.” means Ferrellgas Partners Finance Corp., a
Delaware corporation and a Wholly-Owned Subsidiary of the MLP.

“Fixed Charge Coverage Ratio” means, with respect to the Borrower and the
Restricted Subsidiaries for any period, the ratio of Consolidated Cash Flow for
such period to Fixed Charges for such period. In the event that the Borrower or
any of the Restricted Subsidiaries (a) incurs, assumes or guarantees any
Indebtedness or Synthetic Lease Obligations (other than revolving credit
borrowings including, with respect to the Borrower, the Loans) or (b) redeems or
repays any Indebtedness or Synthetic Lease Obligations (other than revolving
credit borrowings that are properly classified as a current liability for GAAP
including, with respect to the Borrower, the Loans to the extent that such Loans
are so classified and excluding, regardless of classification, any Loans or
other Indebtedness or Synthetic Lease Obligations the proceeds of which are used
for Acquisitions or Growth Related Capital Expenditures), in any case subsequent
to the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated but prior to the date of the event for which the calculation of
the Fixed Charge Coverage Ratio is made (the "Fixed Charge Ratio Calculation
Date"), then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption or repayment
of Indebtedness or Synthetic Lease Obligations, as if the same had occurred at
the beginning of the applicable reference period. The foregoing calculation of
the Fixed Charge Coverage Ratio shall also give pro forma effect to Acquisitions
(including all mergers and consolidations), Asset Sales and other dispositions
and discontinuances of

 

068800 000057 DALLAS 1872243.4

13

 


--------------------------------------------------------------------------------





 

businesses or assets that have been made by the Borrower or any of the
Restricted Subsidiaries during the reference period or subsequent to such
reference period and on or prior to the Fixed Charge Ratio Calculation Date
assuming that all such Acquisitions, Asset Sales and other dispositions and
discontinuances of businesses or assets had occurred on the first day of the
reference period; provided, however, that with respect to the Borrower and the
Restricted Subsidiaries, (a) Fixed Charges shall be reduced by amounts
attributable to businesses or assets that are so disposed of or discontinued
only to the extent that the obligations giving rise to such Fixed Charges would
no longer be obligations contributing to the Fixed Charges of the Borrower or
the Restricted Subsidiaries subsequent to Fixed Charge Ratio Calculation Date
and (b) Consolidated Cash Flow generated by an acquired business or asset of the
Borrower or the Restricted Subsidiaries shall be determined by the actual gross
profit (revenues minus costs of goods sold) of such acquired business or asset
during the immediately preceding number of full fiscal quarters as are in the
reference period minus the pro forma expenses that would have been incurred by
the Borrower and the Restricted Subsidiaries in the operation of such acquired
business or asset during such period computed on the basis of (i) personnel
expenses for employees retained by the Borrower and the Restricted Subsidiaries
in the operation of the acquired business or asset and (ii) non-personnel costs
and expenses incurred by the Borrower and the Restricted Subsidiaries on a per
gallon basis in the operation of the Borrower's business at similarly situated
Borrower facilities.

“Fixed Charges” means, with respect to the Borrower and the Restricted
Subsidiaries for any period, the sum, without duplication, of (a) Consolidated
Interest Expense for such period, whether paid or accrued, to the extent such
expense was deducted in computing Consolidated Net Income (including
amortization of original issue discounts, non-cash interest payments, the
interest component of all payments associated with Capital Lease Obligations and
net payments (if any) pursuant to Hedging Obligations permitted under this
Agreement), (b) commissions, discounts and other fees and charges incurred with
respect to letters of credit, (c) any interest expense on Indebtedness of
another Person that is guaranteed by the Borrower and the Restricted
Subsidiaries or secured by a Lien on assets of any such Person, and (d) the
product of (i) all cash dividend payments on any series of preferred stock of
the Borrower and the Restricted Subsidiaries, times (ii) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of the Borrower,
expressed as a decimal, determined, in each case, on a consolidated basis and in
accordance with GAAP.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

 

068800 000057 DALLAS 1872243.4

14

 


--------------------------------------------------------------------------------





 

 

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries other than contingent reimbursement or payment obligations with
respect to undrawn Letters of Credit and other Surety Instruments.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” has the meaning specified in the introductory clause to this
Agreement.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Growth-Related Capital Expenditures” means, with respect to any Person, all
capital expenditures by such Person made to improve or enhance the existing
capital assets or to increase the customer base of such Person or to acquire or
construct new capital assets (but excluding capital expenditures made to
maintain, up to the level thereof that existed at the time of such expenditure,
the operating capacity of the capital assets of such Person as such assets
existed at the time of such expenditure).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

 

068800 000057 DALLAS 1872243.4

15

 


--------------------------------------------------------------------------------





 

 

“Guarantor” means each Person that executes a Guaranty and its successors and
assigns.

“Guaranty” means a continuing guaranty made by each Guarantor in favor of the
Administrative Agent on behalf of the Lenders, in form and substance
satisfactory to the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum, distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements and (b) other agreements or arrangements
designed to protect such Person against fluctuations in interest rates.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all indebtedness for borrowed money;
(b) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables entered into in the ordinary
course of business on ordinary terms); (c) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (f) all
Capital Lease Obligations; (g) all net obligations of such Person under any
Hedging Obligations; (h) all obligations in respect of Accounts Receivable
Securitizations; (i) all indebtedness referred to in clauses (a) through (h)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
and (j) all Guarantees of such Person in respect of indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above; provided,
however, that “Indebtedness” shall not include Synthetic Lease Obligations. For
all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedging Obligations on any date shall be deemed to be the Swap Termination
Value, if any, owing by the Borrower or such Restricted Subsidiaries in respect
of such Hedging Obligations as of such date. The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

 

068800 000057 DALLAS 1872243.4

16

 


--------------------------------------------------------------------------------





 

 

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.07.

“Ineligible Securities” means securities which may not be underwritten or dealt
in by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. §§ 24, Seventh), as amended.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter with
respect to the Borrower and the Restricted Subsidiaries, the ratio of
Consolidated Cash Flow to Consolidated Interest Expense in each case for the
four fiscal quarters then ended. In the event that the Borrower or any of the
Restricted Subsidiaries (a) incurs, assumes or guarantees any Indebtedness or
Synthetic Lease Obligations (other than revolving credit borrowings including,
with respect to the Borrower, the Loans) or (b) redeems or repays any
Indebtedness or Synthetic Lease Obligations (other than revolving credit
borrowings that are properly classified as a current liability under GAAP
including, with respect to the Borrower, the Loans, to the extent such Loans are
so classified and excluding, regardless of classification, any Loans or other
Indebtedness or Synthetic Lease Obligations the proceeds of which are used for
Acquisitions or Growth Related Capital Expenditures), in any case subsequent to
the commencement of the period for which the Interest Coverage Ratio is being
calculated, but prior to the date on which the calculation of the Interest
Coverage Ratio is made (the “Interest Coverage Ratio Calculation Date”), then
the Interest Coverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption or repayment of Indebtedness or
Synthetic Lease Obligations, as if the same had occurred at the beginning of the
applicable reference period. The foregoing calculation of the Interest Coverage
Ratio shall also give pro forma effect to Acquisitions (including all mergers
and consolidations), Asset Sales and other dispositions and discontinuances of
businesses or assets that have been made by the Borrower or any of the
Restricted Subsidiaries during the reference period or subsequent to such
reference period and on or prior to the Interest Coverage Ratio Calculation Date
assuming that all such Acquisitions, Asset Sales and other dispositions and
discontinuances of businesses or assets had occurred on the first day of the
reference period; provided, however, that with respect to the Borrower and the
Restricted Subsidiaries, (1) Consolidated Interest Expense shall be reduced by
amounts attributable to businesses or assets that are so disposed of or
discontinued only to the extent that the Indebtedness or Synthetic Lease
Obligations giving rise to such Consolidated Interest Expense would no longer be
Indebtedness or Synthetic Lease Obligations contributing to the Consolidated
Interest Expense of the Borrower or the Restricted Subsidiaries subsequent to
the Interest Coverage Ratio Calculation Date and (2) Consolidated Cash Flow
generated by an acquired business or asset of the Borrower and the Restricted
Subsidiaries shall be determined by the actual gross profit (revenues minus
costs of goods sold) of such acquired business or asset during the immediately
preceding number of full fiscal quarters as in the reference period minus the
pro forma expenses that would have been incurred by the Borrower and the
Restricted Subsidiaries in the operation of such acquired business or asset
during such period computed on the basis of (i) personnel expenses for employees
retained by the Borrower and the Restricted Subsidiaries in the operation of the
acquired business or asset and (ii) non-personnel costs and expenses incurred by
the Borrower and the Restricted Subsidiaries on a per gallon basis in the
operation of the Borrower’s business at similarly situated facilities of the
Borrower.

 

 

068800 000057 DALLAS 1872243.4

17

 


--------------------------------------------------------------------------------





 

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)

no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment; provided that
the amount of any Investment shall be deemed reduced by any net return of
capital realized during such period upon the sale, repayment or other
liquidation of such Investment (determined in accordance with GAAP, but without
regard to any amounts received during such period as earnings on such Investment
(in the form of interest, or of dividends not constituting a return of capital,
or otherwise) or as loans from any Person in whom such Investment has been
made).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable

 

068800 000057 DALLAS 1872243.4

18

 


--------------------------------------------------------------------------------





 

L/C Issuer and the Borrower (or any Subsidiary) or in favor the applicable L/C
Issuer and relating to any such Letter of Credit.

“Joint Venture” means a single-purpose corporation, partnership, joint venture
or other similar legal arrangement (whether created by contract or conducted
through a separate legal entity) now or hereafter formed by the Borrower or any
of its Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has neither been reimbursed on the date when made nor
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuers” means, (a) collectively, Bank of America and Paribas, each in its
capacity as an issuer of Letters of Credit hereunder, or (b) any successor
issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuers and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

 

 

068800 000057 DALLAS 1872243.4

19

 


--------------------------------------------------------------------------------





 

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuers.

“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to $90,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Leverage Ratio” means, on any day, the ratio of (a) the sum of the Funded Debt
(excluding Indebtedness under the Accounts Receivable Securitizations permitted
by this Agreement) and Synthetic Lease Obligations of the Borrower and the
Restricted Subsidiaries on such day to (b) (i) Consolidated Cash Flow for the
Calculation Period most recently ended, if the Calculation Period is four fiscal
quarters and (ii) one-half of Consolidated Cash Flow for the Calculation Period
most recently ended, if the Calculation Period is eight fiscal quarters. For
purposes herein the term “Calculation Period” means a period of four consecutive
fiscal quarters, provided that, for purposes of Section 7.17(a), the Borrower
may designate, prior to or concurrently with the delivery of a Compliance
Certificate, that the Calculation Period most recently ended is to be a period
of eight consecutive fiscal quarters so long as the Leverage Ratio calculated
for the four-quarter period consisting of the last four quarters of such eight
quarter period would be less than or equal to 5.5 to 1.0. In the event that the
Borrower or any of the Restricted Subsidiaries (a) incurs, assumes or guarantees
any Indebtedness (excluding Indebtedness under the Accounts Receivable
Securitizations permitted by this Agreement) or Synthetic Lease Obligations
(other than revolving credit borrowings including, with respect to the Borrower,
the Loans) or (b) redeems or repays any Indebtedness (excluding Indebtedness
under the Accounts Receivable Securitizations permitted by this Agreement) or
Synthetic Lease Obligations (other than revolving credit borrowings that are
properly classified as a current liability under GAAP including, with respect to
the Borrower, the Loans to the extent such Loans are so classified and
excluding, regardless of classification, any Loans or other Indebtedness or
Synthetic Lease Obligations the proceeds of which are used for Acquisitions or
Growth Related Capital Expenditures), in any case subsequent to the commencement
of the period for which the Leverage Ratio is being calculated but prior to the
date on which the calculation of the Leverage Ratio is made (the “Leverage Ratio
Calculation Date”), then the Leverage Ratio shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee, redemption or repayment of
such Indebtedness or Synthetic Lease Obligations, as if the same had occurred at
the beginning of the applicable reference period. The foregoing calculation of
the Leverage Ratio shall also give pro forma effect to Acquisitions (including
all mergers and consolidations), Asset Sales and other dispositions and
discontinuances of businesses or assets that have been made by the Borrower or
any of the Restricted Subsidiaries during the reference period or subsequent to
such reference period and on or prior to the Leverage Ratio Calculation Date
assuming that all such Acquisitions, Asset Sales and other dispositions and
discontinuances of businesses or assets had occurred on the first day of the
reference period; provided, however, that with respect to the Borrower and the
Restricted Subsidiaries, (1) the Funded Debt and Synthetic Lease Obligations
shall be reduced by amounts attributable to businesses or assets that are so
disposed of or discontinued only to the extent that the Synthetic Leases
included within such Synthetic Lease Obligations or to the extent the
Indebtedness included within such Funded Debt would no longer be an obligation
of the Borrower or the Restricted Subsidiaries subsequent to

 

068800 000057 DALLAS 1872243.4

20

 


--------------------------------------------------------------------------------





 

the Leverage Ratio Calculation Date and (2) Consolidated Cash Flow generated by
an acquired business or asset of the Borrower and the Restricted Subsidiaries
shall be determined by the actual gross profit (revenues minus costs of goods
sold) of such acquired business or asset during the immediately preceding number
of full fiscal quarters as in the reference period minus the pro forma expenses
that would have been incurred by the Borrower and the Restricted Subsidiaries in
the operation of such acquired business or asset during such period computed on
the basis of (i) personnel expenses for employees retained by the Borrower and
the Restricted Subsidiaries in the operation of the acquired business or asset
and (ii) non-personnel costs and expenses incurred by the Borrower and the
Restricted Subsidiaries on a per gallon basis in the operation of the Borrower’s
business at similarly situated facilities of the Borrower.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, the Fee Letter, the Letters of
Credit, each Issuer Document, and any security agreements, mortgages or other
security documents at any time given to secure any of the Obligations, whether
or not given to Cash Collateralize any Letters of Credit, and each Guaranty.

“Loan Parties” means, collectively, the Borrower, the General Partner, each
Guarantor, and each Restricted Subsidiary prior to the time it becomes a
Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower or of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party or otherwise to avoid any Event of Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Maturity Date” means the later of (a) April 22, 2010 and (b) if maturity is
extended pursuant to Section 2.14, such extended maturity date as determined
pursuant to such Section.

“MLP” means Ferrellgas Partners, L.P., a Delaware limited partnership and the
sole limited partner of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

 

068800 000057 DALLAS 1872243.4

21

 


--------------------------------------------------------------------------------





 

 

“Net Income” means, with respect to the Borrower and the Restricted
Subsidiaries, the net income (loss) of such Persons, determined in accordance
with GAAP and before any reduction in respect of preferred stock dividends,
excluding, however, (a) any gain (but not loss), together with any related
provision for taxes on such gain (but not loss), realized in connection with (i)
any asset sale (including, without limitation, dispositions pursuant to sale and
leaseback transactions), or (ii) the disposition of any securities or the
extinguishment of any Indebtedness of the Borrower or any of the Restricted
Subsidiaries, and (b) any extraordinary gain (but not loss), together with any
related provision for taxes on such extraordinary gain (but not loss); provided,
however, that all costs and expenses with respect to the redemption of any
Permitted Indebtedness, including, without limitation, cash premiums, tender
offer premiums, consent payments and all fees and expenses in connection
therewith, shall be added back to the Net Income of the Borrower, General
Partner and the Restricted Subsidiaries to the extent that they were deducted
from such Net Income in accordance with GAAP.

“Net Proceeds of Asset Sale” means the aggregate cash proceeds received by the
Borrower or any of the Restricted Subsidiaries in respect of any Asset Sale, net
of the direct costs relating to such Asset Sale (including legal, accounting and
investment banking fees, and sales commissions) and any relocation expenses
incurred as a result thereof, taxes paid or payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), and amounts required to be applied to the repayment of
Indebtedness secured by a Lien on the asset or assets the subject of such Asset
Sale.

“Non-Recourse Subsidiary” means any Person that would otherwise be a Subsidiary
of the Borrower but is designated as a Non-Recourse Subsidiary in a resolution
of the Board of Directors of the General Partner, so long as each of the
following remains true: (a) no portion of the Indebtedness or any other
obligation (contingent or otherwise) of such Person (i) is a Contingent
Obligation of the Borrower or any of its Subsidiaries, (ii) is recourse to or
obligates the Borrower or any of its Subsidiaries in any way or (iii) is secured
by any property or asset of the Borrower or any of its Subsidiaries, directly or
indirectly, contingently or otherwise, (b) neither the Borrower nor any of its
Subsidiaries has any contract, agreement, arrangement or understanding or is
subject to an obligation of any kind, written or oral, with such Person other
than on terms no less favorable to the Borrower and its Subsidiaries than those
that might be obtained at the time from persons who are not Affiliates of the
Borrower, (c) neither the Borrower nor any of its Subsidiaries has any
obligation with respect to such Person (i) to subscribe for additional shares of
capital stock, Capital Interests or other Equity Interests therein or (ii)
maintain or preserve such Person’s financial condition or to cause such Person
to achieve certain levels of operating or other financial results, (d) such
Person has no more than $1,000 of assets at the time of such designation, and
(e) such Person takes steps designed to assure that neither the Borrower nor any
of its Subsidiaries will be liable for any portion of the Indebtedness or other
obligations of such Person, including maintenance of a corporate or limited
partnership structure and observance of applicable formalities such as regular
meetings and maintenance of minutes, a substantial and meaningful capitalization
and the use of a corporate or partnership name, trade name or trademark not
misleadingly similar to those of the Borrower.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

 

068800 000057 DALLAS 1872243.4

22

 


--------------------------------------------------------------------------------





 

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Paribas” means BNP Paribas.

“Participant” has the meaning specified in Section 10.06(d).

“Partnership Agreement” shall mean the Third Amended and Restated Agreement of
Limited Partnership of the Borrower dated April 7, 2004, as amended from time to
time in accordance with the terms of this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the

 

068800 000057 DALLAS 1872243.4

23

 


--------------------------------------------------------------------------------





 

Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.

“Permitted Acquisition” has the meaning set forth in Section 7.04.

“Permitted Indebtedness” means (a) the Obligations, (b) Existing Indebtedness,
and (c) Permitted Refinancing Indebtedness in respect of any Indebtedness
incurred in compliance with Section 7.05.

“Permitted Investments” means any (a) Investments in Cash Equivalents; (b)
Investments in the Borrower or (subject to the provisions of Section 7.16) in a
Restricted Subsidiary of the Borrower that is a Guarantor; (c) Investments by
the Borrower or any Restricted Subsidiary of the Borrower in a Person in
compliance with the other provisions of this Agreement, if as a result of such
Investment (i) such Person becomes a Restricted Subsidiary of the Borrower and
becomes a Guarantor or (ii) such Person is merged, consolidated or amalgamated
with or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary of the Borrower that is
a Guarantor; (d) Investments by the Borrower or any Restricted Subsidiary in
Unrestricted Subsidiaries and Joint Ventures; provided that the amount of cash
or property contributed, loaned or otherwise advanced by the Borrower or such
Restricted Subsidiaries in respect of such Investments may not exceed at any
time an aggregate amount equal to the greater of (i) $25,000,000 and (ii) 10% of
Consolidated Cash Flow for the most recently ended four fiscal quarters of the
Borrower; and (e) Investments made by the Borrower or any Restricted Subsidiary
in any SPE in connection with Accounts Receivable Securitizations permitted
hereunder; provided that the aggregate amount of such Investments shall not
exceed $40,000,000 at any one time outstanding.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any Subsidiary of the Borrower issued in exchange for, or the net proceeds of
which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Subsidiaries; provided that (a) the
principal amount of such Indebtedness does not exceed the principal amount of
the Indebtedness so extended, refinanced, renewed, replaced, defeased or
refunded (the “Prior Indebtedness”) (plus the amount of reasonable fees, costs,
expenses and make-whole or similar amounts incurred in connection therewith),
and the effective interest rate per annum on such Indebtedness is a rate that is
on market terms, as determined by the Administrative Agent in its sole
discretion; (b) such Indebtedness has a Weighted Average Life to Maturity equal
to or greater than the Weighted Average Life to Maturity of the Prior
Indebtedness; (c) if the Prior Indebtedness is subordinated to the Obligations,
such Indebtedness is subordinated to the Obligations substantially on the terms
and conditions set forth on Schedule 7.10; and (d) such Indebtedness is incurred
only by the Loan Parties (whether the Borrower or a Subsidiary) who are the
obligors on the Prior Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to

 

068800 000057 DALLAS 1872243.4

24

 


--------------------------------------------------------------------------------





 

Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate. Each Pension
Plan is also a Plan.

“Pricing Ratio” means as of the last day of each fiscal quarter of the Borrower,
the Leverage Ratio for the fiscal period consisting of such fiscal quarter of
the Borrower and the three immediately preceding fiscal quarters of the
Borrower.

“Pro Rata Share” means:

(a)        when used with respect to any Lender with respect to Committed Loans
at any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the Commitment of such Lender at such
time and the denominator of which is the amount of the Aggregate Commitments at
such time; provided that if the commitment of each Lender to make Committed
Loans and the obligation of the L/C Issuers to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof;

(b)        when used with respect to any Lender regarding the L/C Obligations
owing at any time, a fraction (expressed as a percentage carried out to the
ninth decimal place), the numerator of which is the Outstanding Amount of the
L/C Obligations of such Lender at such time and the denominator of which is the
Outstanding Amount of all L/C Obligations at such time; provided that if the
commitment of each Lender to make Committed Loans and the obligation of L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
8.02, then the Pro Rata Share of each Lender shall be determined based on the
Pro Rata Share of such Lender immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof;

(c)        when used with respect to any Lender regarding the Swing Line Loans
owing at any time, a fraction (expressed as a percentage carried out to the
ninth decimal place), the numerator of which is the Outstanding Amount of the
Swing Line Loans of such Lender at such time and the denominator of which is the
Outstanding Amount of all Swing Line Loans at such time; provided that if the
commitment of each Lender to make Committed Loans have been terminated pursuant
to Section 8.02, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof; and

(d)        when used with respect to all Lenders at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the aggregate amount of the Commitments of such Lender at
such time and the denominator of which is the amount of the Aggregate
Commitments at such time; provided that if the commitment of each Lender to make
Loans and the obligation of the L/C Issuers to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender

 

068800 000057 DALLAS 1872243.4

25

 


--------------------------------------------------------------------------------





 

immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

The initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Register” has the meaning set forth in Section 10.07(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Reinvestment” means, for any Person, capital expenditures in connection with
the present and related business of such Person.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived in
regulations issued by the PBGC.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, an Issuer Document, and (c) with respect to a Swing
Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitments of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, director of finance, treasurer or assistant treasurer of a
Loan Party, or (b) any other officer of a Loan Party with responsibility for
accounting or financial matters with respect to such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, to purchase, redeem, retire, acquire, cancel or terminate any such
capital stock or other Equity Interest (including any option, warrant or other

 

068800 000057 DALLAS 1872243.4

26

 


--------------------------------------------------------------------------------





 

right to acquire any such capital stock or other Equity Interest), (b) any
Investment other than a Permitted Investment, and (c) any payment (whether in
cash, securities or other property), including any sinking fund payment or
similar deposit, to prepay, purchase, redeem, retire, acquire, cancel,
terminate, defease or refinance the 2002 MLP Notes, the 1998 Fixed Rate Senior
Notes or the 2000 Fixed Rate Senior Notes.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Significant Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as such Regulation is in
effect on the date of this Agreement.

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including, without limitation, contingent liabilities) of
such Person, (b) such Person does not intend to, and does not believe that it
will, incur debts and liabilities beyond such Person’s ability to pay as such
debts and liabilities mature and (c) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute an unreasonably small capital.

“SPE” means any special purpose Non-Recourse Subsidiary of the Borrower
established in connection with Accounts Receivable Securitizations permitted by
Section 7.02.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Surety Instruments” means all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

 

068800 000057 DALLAS 1872243.4

27

 


--------------------------------------------------------------------------------





 

 

“Swap Contract” means any contract evidencing Hedging Obligations.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000,
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for Federal income tax purposes as the
owner.

“Synthetic Lease Interest Component” means, with respect to any Person for any
period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases of such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

“Synthetic Lease Principal Component” means, with respect to any Person for any
period, the portion of rent (exclusive of the Synthetic Lease Interest
Component) paid or payable

 

068800 000057 DALLAS 1872243.4

28

 


--------------------------------------------------------------------------------





 

(without duplication) for such period under Synthetic Leases of such Person that
was deducted in calculating Consolidated Net Income of such Person for such
period.

“Taxes” has the meaning specified in Section 3.01.

“Threshold Amount” means $25,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any of (a) Ferrellgas Receivables, LLC,
(b) bluebuzz.com, Inc., (c) R-4 Technical Center – North Carolina, LLC, (d) Uni
Asia Ltd., (e) Blue Rhino Canada, Inc., a Delaware corporation, (f) Ferrellgas
Finance Corp., a Delaware corporation, and (g) any other Subsidiary of the
Borrower that has been designated as an Unrestricted Subsidiary in compliance
with Section 6.11.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (y) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness; provided, however, that with respect to any revolving
Indebtedness, the foregoing calculation of Weighted Average Life to Maturity
shall be determined based upon the total available commitments and the required
reductions of commitments in lieu of the outstanding principal amount and the
required payments of principal, respectively.

“Wholly-Owned Subsidiary” means a Subsidiary of which all of the outstanding
Capital Interests or other ownership interests (other than directors’ qualifying
shares) or, in the case of a limited partnership, all of the partners’ Capital
Interests (other than up to a 1% general partner interest), is owned,
beneficially and of record, by the Borrower, a Wholly-Owned Subsidiary of the
Borrower or both.

1.02      Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

 

068800 000057 DALLAS 1872243.4

29

 


--------------------------------------------------------------------------------





 

 

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise or unless stated to the contrary, (i) any definition of or reference
to any agreement, instrument or other document (including any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03

Accounting Terms.

(a)        All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)        If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the

 

068800 000057 DALLAS 1872243.4

30

 


--------------------------------------------------------------------------------





 

Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

1.04      Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05      References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06      Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

1.07      Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01

Committed Loans.

(a)        Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the aggregate Outstanding Amount of all Committed Loans
plus the aggregate Outstanding Amount of all L/C Obligations plus the aggregate
Outstanding Amount of all Swing Line Loans shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender plus such Lender’s Pro Rata Share of the

 

068800 000057 DALLAS 1872243.4

31

 


--------------------------------------------------------------------------------





 

Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01(a), prepay under Section 2.05, and reborrow under this Section 2.01(a).
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

(b)        The Borrower shall have the right, without the consent of the Lenders
but subject to the consent of the Administrative Agent (which consent shall not
be unreasonably withheld), to effectuate from time to time an increase in the
total Commitments under this Agreement by adding to this Agreement one or more
commercial banks or other financial institutions which qualify as Eligible
Assignees (who shall, upon completion of the requirements stated in this
Section 2.01(c), constitute Lenders hereunder), or by allowing one or more
Lenders to increase their Commitments hereunder, so that such added and
increased Commitments shall equal the increase in Commitments effectuated
pursuant to this Section 2.01(c); provided that (i) without the consent of all
the Lenders, no increase in Commitments pursuant to this Section 2.01(c) shall
result in the total Commitments exceeding the lesser of (A) $375,000,000, and
(B) $375,000,000 less the aggregate amount of reductions made pursuant to
Section 2.06, (ii) no Lender’s Commitment amount shall be increased without the
consent of such Lender, and (iii) to the extent that any Committed Loans are
outstanding on the effective date of any such increase in Commitments, the
Borrower shall prepay such Committed Loans and may on the same date, at its
option, borrow new Committed Loans from all Lenders (including all new Lenders)
to make such prepayment. In connection with any such prepayment and borrowing on
the same date, the Administrative Agent shall net the amount to be advanced by
any Lender who was a Lender prior to the effective date of any such increase in
Committed Loans against the amount to be repaid to such prior Lender. In
connection with any such borrowing of new Committed Loans, the Borrower shall
give requisite notice of its new Committed Loans pursuant to Section 2.02 hereof
and shall pay all amounts owing to Lenders under Section 3.05. The Borrower
shall give the Administrative Agent three Business Days’ notice of the
Borrower’s intention to increase the total Commitments pursuant to this
Section 2.01(b). Such notice shall specify each new commercial bank or other
financial institution, if any, the changes in amounts of Commitments that will
result, and such other information as is reasonably requested by the
Administrative Agent. Each new commercial bank or other financial institution,
and each Lender agreeing to increase its Commitment, shall execute and deliver
to the Administrative Agent a document satisfactory to the Administrative Agent
pursuant to which it becomes a party hereto or increases its Commitment, as the
case may be, which document, in the case of a new commercial bank or other
financial institution, shall (among other matters) specify the Lending Office of
such new commercial bank or other financial institution. Upon execution and
delivery of such documents, such new commercial bank or other financial
institution shall constitute a “Lender” hereunder with a Commitment as specified
therein, or such Lender’s Commitment shall increase as specified therein, as the
case may be.

2.02

Borrowings, Conversions and Continuations of Committed Loans.

 

 

068800 000057 DALLAS 1872243.4

32

 


--------------------------------------------------------------------------------





 

 

(a)        Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Committed
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the General Partner. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrow of or conversion to Base Rate Committed Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing or a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b)        Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,

 

068800 000057 DALLAS 1872243.4

33

 


--------------------------------------------------------------------------------





 

however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing shall be applied, first, to the payment in full
of any such L/C Borrowings and second, to the Borrower as provided above.

(c)        Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted to another Eurodollar Rate Loan only on the last day of
an Interest Period for such Eurodollar Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

(d)        The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e)        After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03

Letters of Credit.

 

 

(a)

The Letter of Credit Commitment.

(i)         Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue or extend
Letters of Credit for the account of the Borrower, and to amend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drafts under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower;
provided that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Lender shall be obligated to
participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date, (y) the Borrower would not be able (before giving effect to
the issuance of such Letter of Credit) to borrow Committed Loans equal in amount
to the face amount of such Letter of Credit, or (z) the Outstanding Amount of
the L/C Obligations would (after giving effect to the issuance of such Letter of
Credit) exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully

 

068800 000057 DALLAS 1872243.4

34

 


--------------------------------------------------------------------------------





 

revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

(ii)         No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

(B)        subject to Section 2.03(b)(iii) and the immediately following
subsection (C), the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date;

(C)       if such Letter of Credit is a commercial letter of credit issued to
support the purchase of inventory by the Borrower or a Restricted Subsidiary,
the expiry date of such Letter of Credit would occur more than 180 days after
the date of issuance, unless the Required Lenders have approved such expiry
date;

(D)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(E)        the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer; or

(F)        such Letter of Credit is to be (x) used for a purpose prohibited by
Section 7.07 or (y) denominated in a currency other than Dollars.

(iii)        No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary

 

068800 000057 DALLAS 1872243.4

35

 


--------------------------------------------------------------------------------





 

of such Letter of Credit does not accept the proposed amendment to such Letter
of Credit.

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
General Partner. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 12:00 noon at
least two Business Days (or such later date and time as such L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be; provided that, if such
requested Letter of Credit will be issued in any of the forms previously
approved by the applicable L/C Issuer and the Administrative Agent, such L/C
Issuer shall use its reasonable best efforts to issue such Letter of Credit on
the date the Borrower delivers to such L/C Issuer the Letter of Credit
Application relating thereto (but shall have no liability for failing to
accomplish such issuance on such date). In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder, if applicable; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require.

(ii)         Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
applicable L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuers' usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk

 

068800 000057 DALLAS 1872243.4

36

 


--------------------------------------------------------------------------------





 

participation in such Letter of Credit in an amount equal to the product of such
Lender's Pro Rata Share times the amount of such Letter of Credit.

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer shall issue a Letter of Credit that has
automatic renewal provisions (each, an "Auto-Renewal Letter of Credit");
provided that any such Auto-Renewal Letter of Credit must permit such L/C Issuer
to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the "Nonrenewal Notice
Date") in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Notwithstanding the above, no L/C Issuer will give
any such nonrenewal notice if the conditions precedent in Section 4.02 have been
met and a Responsible Officer of General Partner has given such L/C Issuer a
certificate to such effect. Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the renewal of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such renewal if (A) such L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
two Business Days before the Nonrenewal Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or (2)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied.

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c)

Drawings and Reimbursements; Funding of Participations.

(i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by such L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),

 

068800 000057 DALLAS 1872243.4

37

 


--------------------------------------------------------------------------------





 

and the amount of such Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by either L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii)         Each Lender (including any Lender acting as an L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

(iv)        Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of such L/C Issuer.

(v)        Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse any L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or

 

068800 000057 DALLAS 1872243.4

38

 


--------------------------------------------------------------------------------





 

condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse any L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi)        If any Lender fails to make available to the Administrative Agent
for the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of any L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d)

Repayment of Participations.

(i)         At any time after any L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)         If any payment received by the Administrative Agent for the account
of any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

(e)        Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in

 

068800 000057 DALLAS 1872243.4

39

 


--------------------------------------------------------------------------------





 

accordance with the terms of this Agreement under all circumstances, including
the following:

(i)         any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

(ii)         the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)        any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the L/C Issuers and
its correspondents unless such notice is given as aforesaid.

(f)         Role of L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the

 

068800 000057 DALLAS 1872243.4

40

 


--------------------------------------------------------------------------------





 

request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuers may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)        Cash Collateral. Upon the request of the Administrative Agent, (i) if
any L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be). For purposes hereof, "Cash Collateralize" means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuers
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such L/C Issuer (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

(h)        Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall

 

068800 000057 DALLAS 1872243.4

41

 


--------------------------------------------------------------------------------





 

apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the "ICC") at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Letter of Credit.

(i)         Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share of
the Aggregate Commitments (i) a Letter of Credit fee for each commercial Letter
of Credit equal to the Applicable Rate times the daily maximum amount available
to be drawn under such Letter of Credit and (ii) a Letter of Credit fee for each
standby Letter of Credit equal to the Applicable Rate times the daily maximum
amount available to be drawn under such Letter of Credit. Such letter of credit
fees shall be computed on a quarterly basis in arrears. Such letter of credit
fees shall be due and payable on each Interest Payment Date for Base Rate Loans,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Letter of Credit Expiration Date and thereafter on demand.
If there is any change in the Applicable Rate during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(j)         Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee equal to: (i) with respect to each commercial Letter
of Credit, 0.100% of the amount available to be drawn under such Letter of
Credit and (ii) with respect to each standby Letter of Credit issued and
outstanding, 0.125% per annum of the amount available to be drawn under such
Letter of Credit, payable quarterly in arrears. In addition, the Borrower shall
pay directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k)        Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04

Swing Line Loans.

(a)        The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender; in its sole and absolute discretion, may, in reliance
upon the agreements of the other Lenders set forth in this Section 2.04, make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Committed Loans and L/C Obligations
of the Lender acting as Swing Line Lender,

 

068800 000057 DALLAS 1872243.4

42

 


--------------------------------------------------------------------------------





 

may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the aggregate Outstanding Amount of
all Committed Loans plus the aggregate Outstanding Amount of all L/C Obligations
plus the aggregate Outstanding Amount of all Swing Line Loans shall not exceed
the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

(b)        Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
3:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $200,000 or any multiple of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
General Partner. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will promptly thereafter, on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower.

(c)

Refinancing of Swing Line Loans.

(i)         The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata

 

068800 000057 DALLAS 1872243.4

43

 


--------------------------------------------------------------------------------





 

Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Base Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)        If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)        Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make

 

068800 000057 DALLAS 1872243.4

44

 


--------------------------------------------------------------------------------





 

Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d)

Repayment of Participations.

(i)         At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)        Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f)         Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05

Prepayments.

(a)        The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment

 

068800 000057 DALLAS 1872243.4

45

 


--------------------------------------------------------------------------------





 

of Base Rate Committed Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, the Type(s) of Committed Loans to be
prepaid, and whether such Loans are Committed Loans. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
applicable Committed Loans of the Lenders in accordance with their respective
Pro Rata Shares in such Committed Loans.

(b)        The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 3:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $50,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(c)        If for any reason the Aggregate Outstanding Amount of Committed Loans
plus the aggregate Outstanding Amount of all L/C Obligations plus the
Outstanding Amount of all Swing Line Loans at any time exceeds the Aggregate
Commitments then in effect, the Borrower shall immediately prepay the Committed
Loans or Swing Line Loans or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Committed Loans and
Swing Line Loans the aggregate Outstanding Amount of L/C Obligations exceed the
Aggregate Commitments then in effect.

2.06

Termination or Reduction of Commitments.

(a)        The Borrower may, upon notice to the Administrative Agent, terminate
the Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction of the
Aggregate Commitments shall be in an aggregate amount of $3,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the aggregate Outstanding Amount of Committed
Loans plus the aggregate Outstanding Amount of all L/C Obligations plus the
Outstanding Amount of all Swing Line Loans would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate

 

068800 000057 DALLAS 1872243.4

46

 


--------------------------------------------------------------------------------





 

Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Pro Rata Share. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

(b)        Upon any Change of Control of the Borrower, the Borrower shall
immediately, and without notice of demand, prepay the Obligations and Cash
Collateralize all outstanding Letters of Credit in full, including, without
limitation, the aggregate principal amount of all outstanding Loans, all accrued
and unpaid interest thereon and all amounts payable under Section 3.05, and the
Aggregate Commitments shall be automatically reduced to zero in each case on the
30th day after any Change of Control shall have occurred and be continuing.

2.07

Repayment of Loans.

(a)        The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.

(b)        The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date five Business Days after such Loan is made and (ii) the Maturity
Date.

2.08

Interest.

(a)        Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate;
and (iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate.

(b)        If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

(c)        The Borrower promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in this Section 2.08.
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and

 

068800 000057 DALLAS 1872243.4

47

 


--------------------------------------------------------------------------------





 

payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

2.09      Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:

(a)        Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on each Interest
Payment Date for Base Rate Loans, commencing with the first such date to occur
after the Closing Date, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b)        Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.

(ii)         The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

2.10      Computation of Interest and Fees. All computations of interest for
Base Rate Loans and commitment fees shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.

2.11

Evidence of Debt.

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the

 

068800 000057 DALLAS 1872243.4

48

 


--------------------------------------------------------------------------------





 

accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type, amount and maturity of its Loans, whether such Loans are Committed
Loans or Swing Line Loans, and payments with respect to its Loans.

(b)        In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12

Payments Generally; Administrative Agent’s Clawback.

(a)        All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b)        If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(c)        (i)         Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 11:00 a.m. on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the

 

068800 000057 DALLAS 1872243.4

49

 


--------------------------------------------------------------------------------





 

Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to the applicable Borrowing. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Committed Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable L/C Issuer hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such L/C
Issuer, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or such L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d)        If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e)        The obligations of the Lenders hereunder to make Committed Loans, to
fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment under

 

068800 000057 DALLAS 1872243.4

50

 


--------------------------------------------------------------------------------





 

Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(f)         Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13

Sharing of Payments.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(a)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(b)        the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14

Extension of Maturity Date.

 

 

068800 000057 DALLAS 1872243.4

51

 


--------------------------------------------------------------------------------





 

 

(a)        Not earlier than 90 days prior to, nor later than 60 days prior to,
the Maturity Date then in effect, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect. Within 30 days of
delivery of such notice, each Lender shall notify the Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Lender's sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the Lenders' responses. If any Lender declines, or is deemed to
have declined, to consent to such extension, the Borrower may cause any such
Lender to be replaced as a Lender pursuant to Section 10.16.

(b)        The Maturity Date shall be extended only if all Lenders (after giving
effect to any replacements of Lenders permitted herein) (the "Consenting
Lenders") have consented thereto. If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the same date in the following year,
effective as of the Maturity Date then in effect (such existing Maturity Date
being the "Extension Effective Date"). The Administrative Agent and the Borrower
shall promptly confirm to the Lenders such extension and the Extension Effective
Date. As a condition precedent to such extension, the Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the
Extension Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01,
and (B) no Default exists. The Borrower shall prepay any Committed Loans
outstanding on the Extension Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Committed Loans ratable with any revised and new Pro Rata Shares of all the
Lenders effective as of the Extension Effective Date.

(c)        This Section shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01

Taxes.

(a)        Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the

 

068800 000057 DALLAS 1872243.4

52

 


--------------------------------------------------------------------------------





 

Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or any L/C Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b)        Without limiting the provisions of subsection (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c)        The Borrower shall indemnify the Administrative Agent, each Lender
and each L/C Issuer, within 30 days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or any L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or any L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or such L/C Issuer, shall be conclusive absent manifest
error.

(d)        Within 30 days after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)        Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender and any
LC Issuer, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

 

 

068800 000057 DALLAS 1872243.4

53

 


--------------------------------------------------------------------------------





 

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i)         duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(ii)

duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv)        any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f)         If the Administrative Agent, any Lender or any L/C Issuer
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

 

068800 000057 DALLAS 1872243.4

54

 


--------------------------------------------------------------------------------





 

 

3.02      Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03      Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

3.04

Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)

If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

(ii)         subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or any L/C Issuer in
respect thereof

 

068800 000057 DALLAS 1872243.4

55

 


--------------------------------------------------------------------------------





 

(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or any L/C Issuer); or

(iii)        impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the fgoing shall be to increase the cost to such Lender
of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b)        If any Lender or any L/C Issuer determines that any Change in Law
affecting such Lender or such L/C Issuer or any Lending Office of such Lender or
such Lender’s or such L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c)        A certificate of a Lender or a L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or such L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)        Failure or delay on the part of any Lender or any L/C Issuer to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s or such L/C Issuer’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or

 

068800 000057 DALLAS 1872243.4

56

 


--------------------------------------------------------------------------------





 

reductions suffered more than nine months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

3.05      Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)        any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits (other than the profit margin
represented in the Applicable Rate for Eurodollar Rate Loans) and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06

Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office.  If any Lender or LC
Issuer requests compensation under Section 3.04, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the good faith judgment of such Lender or LC
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not

 

068800 000057 DALLAS 1872243.4

57

 


--------------------------------------------------------------------------------





 

otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or LC
Issuer in connection with any such designation or assignment.

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.

3.07      Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

>4.01      Conditions of Initial Credit Extension. The effectiveness of the
amendment and restatement of the Existing Credit Agreement is subject to
satisfaction of the following conditions precedent:

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
referred to in subsections (iii), (iv), or (viii) below, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and its legal counsel:

(i)         executed counterparts of this Agreement (and each Guaranty, if any),
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

(ii)         a Note executed by the Borrower in favor of each Lender requesting
a Note;

(iii)        such certificates of resolutions or other action, incumbency
certificates or other certificates of Responsible Officers of each Loan Party as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each state designated by Administrative Agent where such
Loan Party conducts significant business;

 

 

068800 000057 DALLAS 1872243.4

58

 


--------------------------------------------------------------------------------





 

 

(v)        a favorable opinion of Bracewell & Giuliani LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit F and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders or the Administrative
Agent may reasonably request;

(vi)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)       a certificate signed by a Responsible Officer of the General Partner
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since July
31, 2004 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(viii)      such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuers, the Swing Line Lender or the
Required Lenders reasonably may require.

(b)        Any fees required to be paid on or before the Closing Date shall have
been paid.

(c)        Unless waived by the Administrative Agent, the Borrower shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(d)

The Closing Date shall have occurred on or before April 22, 2005.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02      Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

 

068800 000057 DALLAS 1872243.4

59

 


--------------------------------------------------------------------------------





 

 

(a)        The representations and warranties of the Borrower and the General
Partner contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b)        No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)        The Administrative Agent and, if applicable, the L/C Issuers or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and the General Partner represents and warrants to the
Administrative Agent and the Lenders that:

5.01      Existence, Qualification and Power; Compliance with Laws. Each of the
MLP and the Loan Parties (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02

Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, have been duly authorized by all necessary
corporate or other organizational action and do not and will not (a) contravene
the terms of any of such Person’s or the MLP’s Organization Documents; (b)
conflict with or result in any breach or contravention of,

 

068800 000057 DALLAS 1872243.4

60

 


--------------------------------------------------------------------------------





 

or the creation of any Lien under, (i) any Contractual Obligation to which the
MLP or such Person is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject where such conflict, breach, contravention or Lien could
reasonably be expected to have a Material Adverse Effect; or (c) violate any Law
in any material respect.

5.03      Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or (b) the
continued operation of Borrower’s business as contemplated to be conducted after
the date hereof by the Loan Documents, except in each case such approvals,
consents, exemptions, authorizations or other actions, notices or filings (i) as
have been obtained, (ii) as may be required under state securities or Blue Sky
laws, (iii) as are of a routine or administrative nature and are either (A) not
customarily obtained or made prior to the consummation of transactions such as
the transactions described in clauses (a) or (b) or (B) expected in the judgment
of the Borrower to be obtained in the ordinary course of business subsequent to
the consummation of the transactions described in clauses (a) or (b), or (iv)
that, if not obtained, could not reasonably be expected to have a Material
Adverse Effect.

5.04      Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent such enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by generally applicable
principles of equity relating to enforceability.

5.05

Financial Statements; No Material Adverse Effect.

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b)        The audited consolidated financial statements of the Borrower and its
Subsidiaries dated July 31, 2004, and the related consolidated statements of
income or operations, partners’ capital and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their

 

068800 000057 DALLAS 1872243.4

61

 


--------------------------------------------------------------------------------





 

results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 (as hereafter supplemented from time to time in
writing) sets forth all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date of
such financial statements (but not disclosed therein), including liabilities for
taxes, material commitments and Indebtedness.

(c)        Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06      Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the General Partner, the MLP, the Borrower or any of
its Restricted Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07      No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

5.08      Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has good and sufficient title to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Restricted Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

5.09      Environmental Compliance. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10

ERISA Compliance.

(a)        Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower and

 

068800 000057 DALLAS 1872243.4

62

 


--------------------------------------------------------------------------------





 

the General Partner, nothing has occurred which would prevent, or cause the loss
of, such qualification. The Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)        There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)        (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability which liability could be
reasonably expected to have a Material Adverse Effect; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

5.11      Subsidiaries. Except as from time to time disclosed in writing to the
Lenders, the Borrower has no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.11 and has no equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.11.

5.12

Margin Regulations; Investment Company Act; Public Utility Holding Company Act.

(a)        The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. The
proceeds of each Credit Extension will not be used in violation of Section 7.07.

(b)        None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940. The Borrower is not subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute or regulation
limiting its ability to incur Indebtedness.

 

 

068800 000057 DALLAS 1872243.4

63

 


--------------------------------------------------------------------------------





 

 

5.13      Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments, Contractual Obligations, and
partnership or other restrictions to which it or any of its Restricted
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other report
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.14      Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.15      Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are necessary for the operation of their
respective businesses, without conflict with the rights of any other Person
except for those patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect. To
the best knowledge of the Borrower and the General Partner, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower and the General Partner, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

6.01      Financial Statements. The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

 

068800 000057 DALLAS 1872243.4

64

 


--------------------------------------------------------------------------------





 

 

(a)        as soon as available, but in any event within 100 days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, partners’ equity and cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) an attestation
report of such Registered Public Accounting Firm as to the Borrower’s internal
controls pursuant to Section 404 of Sarbanes-Oxley; and

(b)        as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, partners’ equity and cash flows for such fiscal quarter and for the
portion of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the General
Partner as fairly presenting the financial condition, results of operations,
partners’ capital and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

(c)        as soon as available, but not later than 100 days after the end of
each fiscal year of the Borrower (commencing with the first fiscal year during
all or any part of which the Borrower had one or more Significant Subsidiaries),
a copy of an unaudited consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such year and the related consolidating statement
of income, partners’ equity and cash flows for such year, certified by a
Responsible Officer of the General Partner as having been developed and used in
connection with the preparation of the financial statements referred to in
Section 6.01(a);

(d)        as soon as available, but not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the first fiscal quarter during all or any part of which the
Borrower had one or more Significant Subsidiaries), a copy of the unaudited
consolidating balance sheets of the Borrower and its Subsidiaries, and the
related consolidating statements of income, partners’ equity and cash flows for
such quarter, all certified by a Responsible Officer of the General Partner as
having been developed and used in connection with the preparation of the
financial statements referred to in Section 6.01(b);

(e)        as soon as available, but not later than 60 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended July 31,
2005), projected consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of each of

 

068800 000057 DALLAS 1872243.4

65

 


--------------------------------------------------------------------------------





 

the current and following two fiscal years and related projected consolidated
statements of income, partners’ equity and cash flows for each such fiscal year,
including therein a budget for the current fiscal year, certified by a
Responsible Officer of the General Partner as having been developed and prepared
by the Borrower in good faith and based upon the Borrower’s best estimates and
best available information;

(f)         as soon as available, but not later than 100 days after the end of
each fiscal year of the General Partner (commencing with the fiscal year ended
July 31, 2005, a copy of the unaudited (or audited, if available) consolidated
balance sheet of the General Partner as of the end of such fiscal year and the
related consolidated statements of income, partners’ capital and cash flows for
such fiscal year, certified by a Responsible Officer of the General Partner as
fairly presenting, in accordance with GAAP, the financial position and the
results of operations of the General Partner and its Subsidiaries (or, if
available, accompanied by an opinion of independent public certified accountants
as described in Section 6.01(a)); and

(g)        to the extent not contained in the reports, proxies and statements
delivered pursuant to Section 6.02(c), as soon as available, but not later than
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower and, with respect to the final fiscal quarter, concurrently
with the financial statements referred to in Section 6.01(a), a summary of the
risk management trading activities, substantially in the form as disclosed in
the management’s discussion and analysis of financial condition and results of
operations section of the MLP’s form 10-K dated July 31, 2004, certified by a
Responsible Officer of the General Partner.

6.02      Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

(a)        concurrently with the delivery of the financial statements referred
to in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or, if
any such Default shall exist, stating the nature and status of such event;

(b)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of the General Partner;

(c)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
partners or stockholders of the General Partner, the MLP, the Borrower or any
Subsidiary, and copies of all annual, regular, periodic and special reports and
registration statements which such Person may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

 

 

068800 000057 DALLAS 1872243.4

66

 


--------------------------------------------------------------------------------





 

 

(d)        promptly, such additional information regarding the business,
financial or corporate affairs of the General Partner, the MLP, the Borrower or
any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon request by the
Administrative Agent or a Lender, the Borrower shall deliver paper copies of
such documents to the Administrative Agent until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates and delivery to the
Administrative Agent or any requesting Lender of paper copies as set forth in
the proviso in the immediately preceding sentence, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and each L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, each L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section10.7); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower

 

068800 000057 DALLAS 1872243.4

67

 


--------------------------------------------------------------------------------





 

Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

6.03      Notices. The Borrower shall promptly notify the Administrative Agent
and each Lender:

(a)

of the occurrence of any Default;

(b)        of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

(c)

of the occurrence of any ERISA Event; and

(d)        of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the General Partner setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04      Preservation of Existence, Etc. The General Partner and the Borrower
shall, and shall cause each Restricted Subsidiary to, (a) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.02 or 7.03; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.05      Maintenance of Properties. The Borrower shall, and shall cause each
Restricted Subsidiary to, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.06      Maintenance of Insurance. The Borrower shall, and shall cause each
Restricted Subsidiary to, maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business, against loss or damage of the kinds customarily
insured against Persons engaged in the same or similar business, of such types
and in such amounts as are customarily carried under similar circumstances by
such other Persons.

 

 

068800 000057 DALLAS 1872243.4

68

 


--------------------------------------------------------------------------------





 

 

6.07      Compliance with Laws. The Borrower shall comply and cause each
Restricted Subsidiary to comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.08      Books and Records. The Borrower shall maintain and cause each
Subsidiary to maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be.

6.09      Inspection Rights. The Borrower shall permit and cause each Subsidiary
to permit representatives and independent contractors of the Administrative
Agent or any Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, to make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

6.10      Environmental Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, conduct its operations and keep and maintain its
property in material compliance with all Environmental Laws, except where
failure to comply with such Environmental Laws could not reasonably be expected
to have a Material Adverse Effect.

6.11

Designations With Respect to Subsidiaries.

(a)        Any newly acquired or formed Subsidiary shall be deemed a Restricted
Subsidiary unless designated by Borrower as an Unrestricted Subsidiary in
accordance with the terms of this Section 6.11. The Borrower may not acquire or
form any such new Restricted Subsidiary nor may it designate any Unrestricted
Subsidiary as a Restricted Subsidiary unless each of the following conditions
are satisfied:

(i)         immediately before and after giving effect to such acquisition or
formation of a Restricted Subsidiary, no Default or Event of Default shall exist
and be continuing;

(ii)         after giving effect to such acquisition or formation of a
Restricted Subsidiary, the Borrower would be permitted to incur at least $1 of
additional Indebtedness in accordance with the provisions of Section 7.05; and

(iii)        contemporaneously with the acquisition or formation of a Restricted
Subsidiary, such Restricted Subsidiary shall execute and deliver to the

 

068800 000057 DALLAS 1872243.4

69

 


--------------------------------------------------------------------------------





 

Administrative Agent a Guaranty and the Borrower shall otherwise be in
compliance with Section 7.16.

(b)        The Borrower may designate any Restricted Subsidiary or newly
acquired or formed Subsidiary as an Unrestricted Subsidiary, in each case
subject to satisfaction of each of the following conditions:

(i)         immediately before and after giving effect to such designation, no
Default or Event of Default shall exist and be continuing;

(ii)         after giving effect to such designation, the Borrower would be
permitted to incur at least $1 of additional Indebtedness in accordance with the
provisions of Section 7.05

(iii)        (x) if such designation were deemed to constitute a sale by the
Borrower or any Restricted Subsidiary of all the assets of the Subsidiary so
designated, such sale would be in compliance with Section 7.02 and (y) if such
designation (and all other prior designations of Restricted Subsidiaries or
newly acquired or formed Subsidiaries as Unrestricted Subsidiaries) were deemed
to constitute an Investment by the Borrower or any Restricted Subsidiary in
respect of all the assets of the Subsidiary so designated, such investment would
be a Permitted Investment, in each case with the net proceeds of such sale or
the amount of such Investment being deemed to equal the net book value of such
assets in the case of a Restricted Subsidiary or the cost of acquisition or
formation in the case of a newly acquired or formed Subsidiary; and

(iv)        in the case of a designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, such Restricted Subsidiary shall not have been an
Unrestricted Subsidiary prior to being designated a Restricted Subsidiary.

(c)        The Borrower shall deliver to the Administrative Agent and each Bank,
within 20 Business Days after any such designation, a certificate of a
Responsible Officer of Borrower stating the effective date of such designation
and stating that the foregoing conditions have been satisfied. Such certificate
shall be accompanied by a schedule setting forth in reasonable detail the
calculations demonstrating compliance with such conditions, where appropriate.

(d)        In the case of (i) the designation of any Unrestricted Subsidiary as
a Restricted Subsidiary or (ii) the acquisition or formation of a Restricted
Subsidiary, such new Restricted Subsidiary shall be deemed to have made or
acquired all Investments owned by it and incurred all Indebtedness and other
obligations owing by it and all Liens to which it or any of its properties are
subject, on the date of such designation, acquisition, or formation.

 

 

068800 000057 DALLAS 1872243.4

70

 


--------------------------------------------------------------------------------





 

 

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

7.01      Liens. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, grant, create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than the following:

(a)        Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property subject thereto is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.05(b);

(b)        Liens to secure Indebtedness of a Restricted Subsidiary to the
Borrower or a Wholly-Owned Subsidiary;

(c)        Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Restricted Subsidiary,
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Borrower;

(d)        Liens on property existing at the time acquired by the Borrower or
any Restricted Subsidiary, provided that such Liens were in existence prior to
the contemplation of such acquisition and do not extend to any assets other than
the property acquired, and do not secure any obligations other than those
already secured prior to the contemplation of such acquisition;

(e)        Liens on any property acquired by the Borrower or any Restricted
Subsidiary in favor of the seller of such property and construction mortgages on
property, in each case, created within six months after the date of acquisition,
construction or improvement of such property by the Borrower or such Subsidiary
to secure the purchase price or other obligation of the Borrower or such
Subsidiary to the seller of such property (but no other obligation) or the
construction or improvement cost of such property in an amount up to 80% of the
total cost of the acquisition, construction or improvement of such property or
asset; provided that in each case such Lien does not extend to any other
property of the Borrower and its Subsidiaries;

(f)         Liens on cash collateral and deposits of cash or cash collateral
made in connection with workers’ compensation, unemployment insurance and other
social security legislation (other than any Lien imposed by ERISA) or made to
secure the performance of bids, of trade contracts, supply contracts and leases
(other than Indebtedness or Commodity Swaps), of statutory obligations, of
surety bonds, appeal bonds, and performance bonds and of other obligations of a
like nature, in each case incurred in the ordinary course of business;

 

 

068800 000057 DALLAS 1872243.4

71

 


--------------------------------------------------------------------------------





 

 

(g)        Liens for taxes, assessments or governmental charges or claims that
are not yet delinquent or that are being contested in good faith and by
appropriate proceedings promptly instituted and diligently conducted, provided
that any reserve or other appropriate provisions as shall be required in
conformity with GAAP shall have been made therefor;

(h)        mechanics’, carriers’, warehousemen’s, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business with respect to
amounts not yet delinquent or being contested in good faith by appropriate
proceedings diligently conducted, provided that any reserve or other appropriate
provisions as shall be required in conformity with GAAP shall have been made
therefor;

(i)         zoning restrictions, easements, rights-of-way, licenses, covenants,
reservations, and restrictions on the use of real property or minor
irregularities of title incident thereto that do not, in the aggregate,
materially detract from the value of the property subject thereto or materially
impair the use of such property in the operation of the business of the Borrower
or any of its Subsidiaries;

(j)         Liens of landlords or mortgages of landlords, arising solely by
operation of law, on fixtures and movable property located on premises leased by
the Borrower or any of its Subsidiaries in the ordinary course of business;

(k)        Liens incurred and financing statements filed or recorded in each
case with respect to property leased by the Borrower and its Subsidiaries in the
ordinary course of business to the owners of such property which are either
(i) operating leases (including, without limitation, Synthetic Leases) or (ii)
capital leases to the extent (but only to the extent) permitted by Section 7.05;
provided, that in each case such Lien does not extend to any other property of
the Borrower and its Subsidiaries;

(l)         Judgment Liens to the extent that such judgments do not cause or
constitute a Default or an Event of Default;

(m)       Liens incurred in the ordinary course of business of the Borrower or
any Restricted Subsidiary with respect to obligations that do not exceed
$5,000,000 in the aggregate at any one time outstanding and that (i) are not
incurred in connection with Hedging Obligations or Commodity Swaps, (ii) are not
incurred in connection with the borrowing of money or the obtaining of advances
or credit (other than trade credit in the ordinary course of business) and (iii)
do not in the aggregate materially detract from the value of the property
subject thereto or materially impair the use thereof in the operation of
business by the Borrower or such Subsidiary;

(n)        Liens on cash or cash collateral (in an aggregate amount not
exceeding $10,000,000) that are incurred in the ordinary course of business of
the Borrower or any Restricted Subsidiary to secure Hedging Obligations or
Commodity Swaps;

(o)        Liens securing Indebtedness incurred to refinance Indebtedness that
has been secured by a Lien otherwise permitted under this Agreement, provided
that (i) any such Lien shall not extend to cover any property not securing the
Indebtedness so

 

068800 000057 DALLAS 1872243.4

72

 


--------------------------------------------------------------------------------





 

refinanced and (ii) the refinancing Indebtedness secured by such Lien shall have
been permitted to be incurred under Section 7.05 and shall not have a principal
amount in excess of the Indebtedness so refinanced;

(p)

Liens pursuant to any Loan Document; and

(q)        Liens securing Indebtedness of an SPE in connection with an Accounts
Receivable Securitization permitted by Section 7.05 (including the filing of any
related financing statements naming the Borrower as the debtor thereunder in
connection with the sale of accounts receivable by the Borrower to such SPE in
connection with any such permitted Accounts Receivable Securitization); provided
that the aggregate amount of accounts receivable subject to all such Liens shall
at no time exceed 133% of the amount of Accounts Receivable Securitizations
permitted to be outstanding under Section 7.05.

7.02

Asset Sales.

(a)        The Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to:

(i)         Dispose of any assets other than sales, licenses or leases of assets
in the ordinary course of business (provided that the Disposition of all or
substantially all of the assets of the Borrower shall be governed by the
provisions of Section 7.03 and not by provisions of this Section 7.02), or

(ii)

issue or sell Equity Interests of any of its Subsidiaries,

in the case of either clause (i) or (ii) above, whether in a single transaction
or a series of related transactions, (A) that have a fair market value in excess
of $10,000,000 (such amount, the “Applicable Amount”), or (B) for net proceeds
in excess of the Applicable Amount (each of the foregoing, an “Asset Sale”),
unless both of the following conditions are met:

(X)       the Borrower (or the Restricted Subsidiary, as the case may be)
receives consideration at the time of such Asset Sale at least equal to the fair
market value evidenced by a certificate signed by a Responsible Officer of the
General Partner and delivered to the Administrative Agent) of the assets sold or
otherwise disposed of, and

(Y)       at least 75% of the consideration therefor received by the Borrower or
such Subsidiary is in the form of cash; provided, however, that the amount of
(1) any liabilities (as shown on the Borrower’s or such Subsidiary’s most recent
balance sheet or in the notes thereto), of the Borrower or any Subsidiary (other
than liabilities that are by their terms subordinated in right of payment to the
Obligations) that are assumed by the transferee of any such assets and (2) any
notes or other obligations received by the Borrower or any such Subsidiary from
such transferee that are immediately converted by the Borrower or such
Subsidiary into cash (to the extent of the cash received), shall be deemed to be
cash for purposes of this provision; and provided, further, that the 75%
limitation referred to in this clause (Y) shall not apply to any Asset Sale in
which the cash portion of the consideration received therefrom, determined in
accordance with the foregoing proviso, is equal to or greater than what the
after-tax proceeds would have been had such Asset Sale complied with the
aforementioned 75% limitation.

 

 

068800 000057 DALLAS 1872243.4

73

 


--------------------------------------------------------------------------------





 

 

(b)        If the Borrower receives net proceeds exceeding $10,000,000 from one
or more sales of assets (other than sales described in Section 7.02(a)(i)) made
in compliance with subsection (a) in any fiscal year, then within 360 days after
the date the aggregate amount of such net proceeds exceeds $10,000,000, the
Borrower shall apply such amounts in excess of $10,000,000 (i) to the
acquisition of substantially similar assets so disposed of or other Permitted
Acquisitions or other Reinvestments, or (ii) to the extent not applied pursuant
to the immediately preceding clause (i), to prepay the Loans or other pari passu
senior Indebtedness of Borrower (and, if the Indebtedness so prepaid might be
reborrowed, the right to reborrow shall be terminated).

(c)

The provisions of the foregoing subsections (a) and (b), shall not apply to:

(i)         sales or transfers of accounts receivable by the Borrower to an SPE
and by an SPE to any other Person in connection with any Accounts Receivable
Securitization permitted by Section 7.05 (provided that the aggregate amount of
such accounts receivable that shall have been transferred to and held by all
SPEs at any time shall not exceed 133% of the amount of Accounts Receivable
Securitizations permitted to be outstanding under Section 7.05),

(ii)         any Disposition of assets by the Borrower or any of its
Subsidiaries to the Borrower or a Restricted Subsidiary,

(iii)        any transfer of assets by the Borrower of any of its Subsidiaries
to any Person in exchange for other assets used in a line of business permitted
under Section 7.12 and having a fair market value not less than that of the
assets so transferred, or

(iv)        any transfer of assets pursuant to a Permitted Investment or any
sale-leaseback (including sale-leasebacks involving Synthetic Leases) permitted
by Section 7.14.

7.03

Fundamental Changes.

(a)        The Borrower shall not consolidate or merge with or into (whether or
not the Borrower is the surviving Person), or Dispose of all or substantially
all of its properties or assets in one or more related transactions, to another
Person unless (i) the Borrower is the surviving Person, or the Person formed by
or surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation or partnership organized or existing under
the laws of the United States, any state thereof or the District of Columbia;
and (ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or Person to which such sale, assignment, transfer,
lease, conveyance or other disposition shall have been made assumes all the
Obligations of the Borrower pursuant to an assumption agreement in a form
reasonably satisfactory to the Administrative Agent, under this Agreement;
(iii) immediately after such transaction no Default or Event of Default exists;
and (iv) the Borrower or any Person formed by or surviving any such
consolidation or merger, or to

 

068800 000057 DALLAS 1872243.4

74

 


--------------------------------------------------------------------------------





 

which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made (A) shall have Consolidated Net Worth (immediately after
the transaction but prior to any purchase accounting adjustment resulting from
the transaction) equal to or greater than the Consolidated Net Worth of the
Borrower immediately preceding the transaction and (B) shall, at the time of
such transaction and after giving effect thereto, be permitted to incur at least
$1.00 of additional Indebtedness without breaching Section 7.05 and
Section 7.17(a).

(b)        The Borrower shall deliver to the Administrative Agent prior to the
consummation of the proposed transaction pursuant to the foregoing subsection
(a) an officers’ certificate to the foregoing effect signed by a Responsible
Officer of the General Partner and an opinion of counsel satisfactory to the
Administrative Agent stating that the proposed transaction complies with this
Agreement. The Administrative Agent and the Lenders shall be entitled to
conclusively rely upon such officer’s certificate and opinion of counsel.

(c)        Upon any consolidation or merger, or Disposition of all or
substantially all of the assets of the Borrower in accordance with this
Section 7.03, the successor Person formed by such consolidation or into or with
which the Borrower is merged or to which such sale, assignment, transfer, lease,
conveyance or other disposition is made shall succeed to, and be substituted for
(so that from and after the date of such consolidation, merger, or Disposition,
the provisions of this Agreement referring to the “Borrower” shall refer to or
include instead the successor Person and not the Borrower), and may exercise
every right and power of the Borrower under this Agreement with the same effect
as if such successor Person had been named as the Borrower in this Agreement;
provided, however, that the predecessor Borrower shall not be relieved from the
obligation to pay the Obligations except in the case of a sale of all of such
Borrower’s assets that meets the requirements of this Section 7.03.

7.04      Acquisitions. Without limiting the generality of any other provision
of this Agreement neither the Borrower nor any Restricted Subsidiary shall
consummate any Acquisition unless (i) the primary purpose of such Acquisition is
to expand or enhance the lines of business Borrower is engaged in on the Closing
Date); (ii) such Acquisition is undertaken in accordance with all applicable
Laws; (iii) the prior, effective written consent or approval to such Acquisition
of the board of directors or equivalent governing body of the acquiree is
obtained; and (iv) no Default or Event of Default will occur or be continuing
and each of the representations and warranties of the Borrower in this Agreement
will be true on and as of the date of such Acquisition, both before and after
giving effect thereto. Any Acquisition permitted under the preceding sentence is
herein called a “Permitted Acquisition.” Nothing in this Section 7.04 shall
prohibit (x) the making by the Borrower of a Permitted Acquisition indirectly
through the General Partner, the MLP or any of its or their Affiliates in a
series of substantially contemporaneous transactions in which the Borrower or
any Restricted Subsidiary (within the limits of Section 7.16) shall ultimately
own the assets that are the subject of such Permitted Acquisition or (y) the
assumption of Acquired Debt in connection therewith to the extent such Acquired
Debt is (if not otherwise permitted to be incurred by the Borrower pursuant to
this Agreement) upon such assumption immediately repaid (with the proceeds of
Committed Loans or otherwise).

 

 

068800 000057 DALLAS 1872243.4

75

 


--------------------------------------------------------------------------------





 

 

7.05

Limitation on Indebtedness.

(a)        The Borrower shall not and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume or
otherwise become directly or indirectly liable with respect to: (i) any
Indebtedness (including Acquired Debt) other than (A) Permitted Indebtedness
(other than Indebtedness described in clause (B) below) and (B) Indebtedness of
the Borrower and its Subsidiaries through one or more SPEs in connection with
Accounts Receivable Securitizations, which Indebtedness is not prohibited by
Section 7.05(c), or (ii) any Synthetic Leases, and the Borrower shall not issue
any Disqualified Interests and shall not permit any of the Restricted
Subsidiaries to issue any shares of preferred stock, unless the Leverage Ratio
(both before and after giving pro forma effect thereto) is equal to or less than
4.25 to 1.00.

(b)        The aggregate principal amount of all Synthetic Lease Obligations of
the Borrower and the Restricted Subsidiaries and all Indebtedness for which the
Borrower or any Restricted Subsidiary of the Borrower is at any time liable
which is secured by any Lien on any property of the Borrower or any of the
Restricted Subsidiaries (exclusive of Accounts Receivable Securitizations
allowed under subsection (c) of this Section), shall not exceed $25,000,000 at
any one time outstanding.

(c)        The aggregate amount of Indebtedness of the Borrower and its
Subsidiaries through one or more SPEs in connection with Accounts Receivable
Securitizations shall not exceed $160,000,000 at any one time.

(d)        Neither the Borrower nor any of the Restricted Subsidiaries shall be
or become liable with respect to any letters of credit other than Letters of
Credit hereunder.

(e)        All Indebtedness of the Borrower and its Restricted Subsidiaries that
is subordinated to the Obligations in right of payment must be subordinated on
substantially the terms and conditions set forth on Schedule 7.10.

(f)         In determining compliance with the ratio set forth in clause (a) of
this Section 7.05, (i) the Swap Termination Value of all Hedging Obligations as
of the date of calculation shall be included in the calculation of such ratio
when testing for the incurrence of any Indebtedness and (ii) any increase in the
Swap Termination Value with respect to any Hedging Obligations shall not be
deemed to be a new “incurrence” requiring the calculation of the ratio set forth
in such clause (a).

7.06      Transactions with Affiliates. The Borrower shall not, and shall not
permit any of the Restricted Subsidiaries to, Dispose of any of its properties
or assets to, or purchase any property or assets from, or enter into any
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any of its or their Affiliates, including any Non-Recourse
Subsidiary (each of the foregoing, an “Affiliate Transaction”), unless

(a)        such Affiliate Transaction is on terms that are no less favorable to
the Borrower or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person, and

 

 

068800 000057 DALLAS 1872243.4

76

 


--------------------------------------------------------------------------------





 

 

(b)        with respect to (i) any Affiliate Transaction with an aggregate value
in excess of $500,000, a majority of the directors of the General Partner having
no direct or indirect economic interest in such Affiliate Transaction determines
by resolution that such Affiliate Transaction complies with clause (a) above and
approves such Affiliate Transaction, and (ii) concurrently with any Affiliate
Transaction involving the purchase or other acquisition or Disposition of
properties or assets other than in the ordinary course of business, in each
case, having a fair market value or for net proceeds in excess of $15,000,000,
the Borrower delivers to the Administrative Agent a certificate of the chief
financial officer or other Responsible Officer certifying that such Affiliate
Transaction is on terms that are no less favorable to the Borrower or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Borrower or such Restricted Subsidiary with an
unrelated Person;

provided, however, that (i) any employment agreement or stock option agreement
entered into by the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business and consistent with the past practice of the
Borrower (or the General Partner) or such Restricted Subsidiary, Restricted
Payments permitted by the provisions of Section 7.09, and transactions entered
into by the Borrower in the ordinary course of business in connection with
reinsuring the self-insurance programs or other similar forms of retained
insurable risks of the retail propane businesses operated by the Borrower, the
Restricted Subsidiaries and its Affiliates, in each case, shall not be deemed
Affiliate Transactions, and (ii) nothing in this Agreement shall authorize the
payments by the Borrower to the General Partner or any other Affiliate of the
Borrower for administrative expenses incurred by such Person other than such
out-of-pocket administrative expenses as such Person shall incur and the
Borrower shall pay in the ordinary course of business; and provided further,
that the foregoing provisions of this Section 7.06 shall not apply to transfers
of accounts receivable of the Borrower to an SPE in connection with any Accounts
Receivable Securitization permitted by Section 7.05.

7.07

Use of Proceeds.

(a)        The Borrower shall not use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose; provided that the Borrower may use the proceeds of a Credit Extension
to purchase or carry margin stock, so long as the purchase is made in compliance
with Regulation U and Regulation X of the FRB and the Borrower has delivered to
the Administrative Agent all forms, if any, required to be filed under such
regulations.

(b)        The Borrower shall not use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to acquire any security in any transaction that is subject to
Section 13 or 14 of the Exchange Act, other than the Blue Rhino Acquisition.

7.08      Use of Proceeds – Ineligible Securities. The Borrower shall not,
directly or indirectly, use any portion of the Loan proceeds or any Letter of
Credit (i) knowingly to purchase

 

068800 000057 DALLAS 1872243.4

77

 


--------------------------------------------------------------------------------





 

Ineligible Securities from the Arranger during any period in which the Arranger
makes a market in such Ineligible Securities, (ii) knowingly to purchase during
the underwriting or placement period Ineligible Securities being underwritten or
privately placed by the Arranger, or (iii) to make payments of principal or
interest on Ineligible Securities underwritten or privately placed by the
Arranger and issued by or for the benefit of the Borrower or any Affiliate of
the Borrower.

7.09

Restricted Payments.

(a)        The Borrower shall not and shall not permit any of the Restricted
Subsidiaries to declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

(i)         the Borrower and each Restricted Subsidiary may declare and pay
dividends or other distributions payable solely in the common partnership
interests, common stock, or other common equity interests of the Borrower or
such Restricted Subsidiary, provided that Borrower’s interest in such Restricted
Subsidiary is not diminished thereby (other than Disqualified Interests);

(ii)         each Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Restricted Subsidiaries that are Guarantors (and, in the case of a
Restricted Payment by a non-wholly-owned Subsidiary, to the Borrower and any
such Subsidiary and also to each other owner of capital stock or other Equity
Interests of the payor Subsidy on a pro rata basis based on their relative
ownership interests);

(iii)        the Borrower and each Restricted Subsidiary that is a Guarantor may
purchase, redeem or otherwise acquire shares of its common stock or other common
equity interests or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common equity interests (other than Disqualified
Interests); and

(iv)        the Borrower and each Restricted Subsidiary may declare and make
Restricted Payments in addition to those listed above if, both before and after
the declaration and the making thereof, all of the following conditions are
satisfied:

(A)       The representations and warranties of the Borrower and the General
Partner contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Restricted Payment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 7.09, the representations and
warranties contained in subsections (a) and

 

068800 000057 DALLAS 1872243.4

78

 


--------------------------------------------------------------------------------





 

(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

(B)        No Default shall exist, and no Default would result from such
proposed Restricted Payments;

(C)       the Fixed Charge Coverage Ratio for the Borrower’s most recently ended
four full fiscal quarters for which quarterly or annual financial statements are
available immediately preceding the date on which such Restricted Payment is
made, calculated on a pro forma basis as if such Restricted Payment had been
made at the beginning of such four-quarter period, would have been more than
2.25 to 1.00 for each such period; and

(D)       such Restricted Payment, together with the aggregate of all other
Restricted Payments (other than Restricted Payments permitted by the provisions
of subsections (a)(i), (ii) or (iii) above) made by the Borrower and its
Subsidiaries in the fiscal quarter during which such Restricted Payment is made,
shall not exceed an amount equal to (x) Available Cash of the Borrower for the
immediately preceding fiscal quarter plus (y) the lesser of (i) the amount of
any Available Cash of the Borrower accrued during the first 45 days of such
fiscal quarter and (ii) the excess of the aggregate amount of Loans that the
Borrower could have borrowed over the actual amount of Loans outstanding, in
each case as of the last day of the immediately preceding fiscal quarter.

For the purposes of this subsection (a), the amount of any Restricted Payment,
if made other than in cash, shall be determined by the Board of Directors, whose
determination shall be conclusive and evidenced by a resolution in an officer’s
certificate signed by a Responsible Officer of Borrower and delivered to the
Administrative Agent, and the calculation of Consolidated Cash Flow shall give
pro forma effect to Acquisitions (including all mergers and consolidations),
Asset Sales and other dispositions and discontinuances of businesses or assets
that have been made by such Person or any of the Restricted Subsidiaries during
the reference period or subsequent to such reference period and on or prior to
the date of calculation of Consolidated Cash Flow assuming that all such
Acquisitions, Asset Sales and other dispositions and discontinuances of
businesses or assets had occurred on the first day of the reference period.

(b)        The foregoing subsection (a) will not prohibit (i) the payment of any
Restricted Payment within 60 days after the date on which the Borrower declares
or otherwise becomes committed to make such Restricted Payment, if such
declaration or commitment is allowed under subsection (a) at the time it is made
or (ii) the refinancing of the 1998 Fixed Rate Senior Notes or the 2000 Fixed
Rate Senior Notes provided that (w) no Default or Event of Default shall exist
after giving effect to such refinancing, (y) the interest rate and financing
costs of such new debt (the “New Debt”) are on market terms at the time the New
Debt is arranged for, (x) no principal payments or sinking fund payments are
required on the New Debt until at least one year after the Maturity Date, and
both the maturity and the Weighted Average Life to Maturity of the New Debt are

 

068800 000057 DALLAS 1872243.4

79

 


--------------------------------------------------------------------------------





 

longer than the maturity and the Weighted Average Life to Maturity of the notes
being refinanced, and (z) the terms of the New Debt, taken as a whole, are
otherwise no more onerous to the Borrower and its Restricted Subsidiaries than
the terms of this Agreement.

(c)        Not later than the date on which any Restricted Payment is made, the
General Partner shall deliver to the Administrative Agent an officer’s
certificate signed by a Responsible Officer of Borrower stating that such
Restricted Payment is permitted and setting forth the basis upon which the
calculations required by this Section 7.09 were computed, which calculations may
be based upon the Borrower’s latest available financial statements.

7.10      Prepayment of Subordinated Indebtedness. The Borrower shall not, and
shall not permit any of the Restricted Subsidiaries to, (a) purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any payment or prepayment of the principal of or
interest on, or any other amount owing in respect of, any Indebtedness that is
subordinated to the Obligations, except for regularly scheduled payments of
interest in respect of such Indebtedness required pursuant to the instruments
evidencing such Indebtedness that are not made in contravention of the terms and
conditions of subordination set forth on Schedule 7.10 or (b) directly or
indirectly, make any payment in respect of, or set apart any money for a
sinking, defeasance or other analogous fund on account of, Guarantees
subordinated to the Obligations. The foregoing provisions will not prohibit the
defeasance, redemption or repurchase of subordinated Indebtedness with the
proceeds of Permitted Refinancing Indebtedness.

7.11      Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Borrower shall not, and shall not permit any of the Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distributions to the Borrower
or any of the Restricted Subsidiaries (1) on its Capital Interests or (2) with
respect to any other interest or participation in, or interest measured by, its
profits, (b) pay any indebtedness or other obligations owed to the Borrower or
any of the Restricted Subsidiaries, (c) make loans or advances to the Borrower
or any of the Restricted Subsidiaries or (d) transfer any of its properties or
assets to the Borrower or any of the Restricted Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of (i) Existing
Indebtedness, (ii) this Agreement, the 2002 MLP Notes, the 2002 MLP Indenture
the 1998 Note Purchase Agreement, the 1998 Fixed Rate Senior Notes, the 2000
Note Purchase Agreement and the 2000 Fixed Rate Senior Notes, (iii) applicable
Laws, (iv) any instrument governing Indebtedness or Capital Interests of a
Person acquired by the Borrower or any of the Restricted Subsidiaries as in
effect at the time of such Acquisition (except to the extent such Indebtedness
was incurred in connection with or in contemplation of such Acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired, provided that the Consolidated Cash Flow of such Person –
to the extent that dividends, distributions, loans, advances or transfers
thereof are limited by such encumbrance or restriction on the date of
acquisition – is not taken into account in determining whether such acquisition
was permitted by the terms of this Agreement, (v) customary non-assignment
provisions in leases entered into in the ordinary course of business and
consistent with past practices, (vi) purchase money obligations for

 

068800 000057 DALLAS 1872243.4

80

 


--------------------------------------------------------------------------------





 

property acquired in the ordinary course of business that impose restrictions of
the nature described in clause (d) above on the property so acquired,
(vii) Permitted Refinancing Indebtedness of any Existing Indebtedness, provided
that the restrictions contained in the agreements governing such Permitted
Refinancing Indebtedness are no more restrictive than those contained in the
agreements governing the Indebtedness being refinanced or (viii) other
Indebtedness permitted to be incurred subsequent to the Closing Date pursuant to
the provisions of Section 7.05, provided that such restrictions are no more
restrictive than those contained in this Agreement.

7.12      Change in Business. The Borrower shall not, and shall not suffer or
permit any Restricted Subsidiary to, engage in any material line of business
substantially different from those lines of business carried on by the Borrower
and the Restricted Subsidiaries on the date of this Agreement.

7.13      Accounting Changes. The Borrower shall not, and shall not suffer or
permit any Restricted Subsidiary to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any Restricted Subsidiary except as required
by the Code.

7.14      Limitation on Sale and Leaseback Transactions. The Borrower will not,
and will not permit any of the Restricted Subsidiaries to, enter into any
arrangement with any Person providing for the leasing by the Borrower or such
Restricted Subsidiary of any property that has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing; provided, however, that the Borrower or such
Restricted Subsidiary may enter into such sale and leaseback transaction if
either: (i) the Borrower could have (A) incurred Indebtedness in an amount equal
to the Attributable Indebtedness relating to such sale and leaseback transaction
in compliance with Section 7.5 and Section 7.17(a) and also (B) granted a Lien
to secure such Indebtedness pursuant to Section 7.01; or (ii) the lease in such
sale and leaseback transaction is for a term not in excess of the lesser of (A)
three years and (B) 60% of the remaining useful life of such property.

7.15      Amendments of Organization Documents or Certain Debt Agreements. The
Borrower shall not modify, amend, supplement or replace, nor permit any
modification, amendment, supplement or replacement of, the Organization
Documents of the General Partner, the Borrower or any Subsidiary of the
Borrower, the 2002 MLP Notes, the 2002 MLP Indenture, the 1998 Fixed Rate Senior
Notes, the 1998 Note Purchase Agreement, the 2000 Fixed Rate Senior Notes or the
2000 Note Purchase Agreement or any document executed and delivered in
connection with any of the foregoing, in any respect that would adversely affect
the Lenders, the Borrower’s ability to perform the Obligations, or any
Guarantor’s ability to perform its obligations under its Guaranty, in each such
case without the prior written consent of the Administrative Agent and the
Required Lenders. Furthermore, the Borrower shall not permit any modification,
amendment, supplement or replacement of the Organization Documents of the MLP
that would have a material effect on the Borrower without the prior written
consent of the Administrative Agent and the Required Lenders.

7.16      Operations through Restricted Subsidiaries. The Borrower shall not
conduct any of its operations through any Restricted Subsidiary unless:

 

 

068800 000057 DALLAS 1872243.4

81

 


--------------------------------------------------------------------------------





 

 

(a)        such Restricted Subsidiary executes a Guaranty guaranteeing payment
of the Obligations accompanied by an opinion of counsel to the Restricted
Subsidiary, acceptable to the Administrative Agent and addressed to the
Administrative Agent and the Lenders as to the due authorization, execution,
delivery and enforceability of the Guaranty;

(b)        such Restricted Subsidiary does not incur or allow to be outstanding
any Indebtedness other than (i) Indebtedness owed to the Borrower or any other
Restricted Subsidiary, (ii) Acquired Debt otherwise permitted by this Agreement,
(iii) trade debt (to the extent, if any, such trade debt is Indebtedness), and
(iv) Indebtedness not described in the immediately preceding clauses (i) through
(iii) in an amount not to exceed $25,000,000;

(c)        the Consolidated Cash Flow of such Restricted Subsidiary and all
other Restricted Subsidiaries for any fiscal year (but including only that
portion of the Consolidated Cash Flow derived from the Restricted Subsidiaries
acquired in connection with the Blue Rhino Acquisition that is greater than
$5,000,000 per fiscal year) shall not exceed 20% of the Consolidated Cash Flow
of the Borrower and the Restricted Subsidiaries for such fiscal year;

(d)        the value of the assets of such Restricted Subsidiary and all other
Restricted Subsidiaries for any fiscal year (but including only that portion of
the book value of the assets of the Restricted Subsidiaries acquired in
connection with the Blue Rhino Acquisition that is greater than $50,000,000)
shall not exceed 20% of the consolidated value of the assets of the Borrower and
the Restricted Subsidiaries for such fiscal year, as determined in accordance
with GAAP;

(e)        such Restricted Subsidiary is organized under the laws of (i) the
United States or any State thereof, (ii) the Republic of Mexico or a political
subdivision thereof, (iii) the Commonwealth of Puerto Rico, (iv) the U.S. Virgin
Islands, or (v) Canada or a political subdivision thereof; and

(f)         such Restricted Subsidiary maintains substantially all of its assets
and conducts substantially all of its business within the United States;
provided that Restricted Subsidiaries organized under the laws of (i) the
Republic of Mexico or a political subdivision thereof, (ii) the Commonwealth of
Puerto Rico, (iii) the U.S. Virgin Islands, or (iv) Canada or a political
subdivision thereof may maintain assets and conduct business in its respective
jurisdiction of organization.

The Borrower shall not conduct any of its operations through, and shall not
establish, create or otherwise invest in, any Unrestricted Subsidiary unless the
same shall be a Permitted Investment.

7.17

Financial Covenants.

(a)        Leverage Ratio. The Borrower shall not permit the Leverage Ratio to
be more than 4.50 to 1.00 as of the last day of any fiscal quarter.

 

 

068800 000057 DALLAS 1872243.4

82

 


--------------------------------------------------------------------------------





 

 

(b)        Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio to be less than 2.50 to 1.00 as of the last day of any fiscal
quarter.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01

Events of Default. Any of the following shall constitute an Event of Default:

(a)        Non-Payment. The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee or any other amount
due hereunder or under any other Loan Document; or

(b)        Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in Sections 6.03 (other than
subsection (d) thereof), 6.09 or Article VII; or

(c)        Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for a period of 30 days after the earlier of (i) the date upon which a
Responsible Officer of Borrower or such other Loan Party knew or reasonably
should have known of such failure or (ii) the date upon which written notice
thereof is given to Borrower by the Administrative Agent or any Lender; or

(d)        Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

(e)        Cross-Default. (i) The Borrower, the General Partner, or any
Restricted Subsidiary (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, but
after giving effect to any applicable grace periods) in respect of any
Indebtedness, Synthetic Lease Obligation, or Contingent Obligation (other than
Indebtedness hereunder and Indebtedness under any Swap Contract or any Commodity
Swaps) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, Synthetic Lease Obligation, or Contingent Obligation or
contained in any document evidencing, securing or relating thereto (in each
case, after giving effect to any applicable grace periods), or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders or the beneficiary or beneficiaries of such Indebtedness,
Synthetic Lease Obligation, or Contingent Obligation (or a trustee or agent on
behalf of such holder or holders or

 

068800 000057 DALLAS 1872243.4

83

 


--------------------------------------------------------------------------------





 

beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness, Synthetic Lease Obligation, or Contingent Obligation to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness, Synthetic Lease Obligation, or Contingent Obligation
to be made or required, prior to its stated maturity, or cash collateral in
respect thereof to be demanded or required; or (ii) there occurs under any Swap
Contract or any Commodity Swap an Early Termination Date (as defined in such
Swap Contract or Commodity Swap) resulting from (A) any event of default under
such Swap Contract or Commodity Swap as to which the Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract or
Commodity Swap) or (B) any Termination Event (as so defined) under such Swap
Contract or Commodity Swap as to which the Borrower or any Restricted Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Restricted Subsidiary as a result thereof is
greater than the Threshold Amount; or

(f)         Insolvency Proceedings, Etc. The Borrower, the General Partner, the
MLP or any Restricted Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)        Inability to Pay Debts; Attachment. (i) The Borrower, the General
Partner, the MLP or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

(h)        Judgments. There is entered against the Borrower, the General
Partner, or any Restricted Subsidiary (i) a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

 

068800 000057 DALLAS 1872243.4

84

 


--------------------------------------------------------------------------------





 

 

(i)         ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to any Pension Plan, any
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)         Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k)

Adverse Change. There occurs a Material Adverse Effect; or

(l)         Certain Indenture Defaults, Etc. To the extent not otherwise within
the scope of Section 8.01(e) above, (i) any “Event of Default” shall occur and
be continuing under and as defined in the 1998 Note Purchase Agreement or the
2000 Note Purchase Agreement or (ii) any of the following shall occur under or
with respect to any Indebtedness guaranteed by the Borrower or its Subsidiaries
(collectively, the “Guaranteed Indebtedness”): (A) any demand for payment shall
be made under any such Guaranty Obligation with respect to the Guaranteed
Indebtedness or (B) so long as any such Guaranty Obligation shall be in effect
(x) the Borrower or any such Subsidiary shall fail to pay principal of or
premium, if any, or interest on such Guaranteed Indebtedness after the
expiration of any applicable notice or cure periods or (y) any “event of
default” (however defined) shall occur and be continuing under such Guaranteed
Indebtedness which results in the acceleration of such Guaranteed Indebtedness.

8.02      Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

 

068800 000057 DALLAS 1872243.4

85

 


--------------------------------------------------------------------------------





 

 

(c)        require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d)        exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03      Application of Funds. After the exercise of any remedy provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral

 

068800 000057 DALLAS 1872243.4

86

 


--------------------------------------------------------------------------------





 

after all Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01      Appointment and Authorization of Administrative Agent. Each of the
Lenders and each L/C Issuer hereby irrevocably appoints Bank of America to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and each L/C Issuer, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

9.02      Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03      Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

 

068800 000057 DALLAS 1872243.4

87

 


--------------------------------------------------------------------------------





 

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02 or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or a L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04      Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or a L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05      Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06      L/C Issuers. Each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in this Article IX with
respect to any acts taken or

 

068800 000057 DALLAS 1872243.4

88

 


--------------------------------------------------------------------------------





 

omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
this Article IX included such L/C Issuer with respect to such acts or omissions.

9.07      Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make

 

068800 000057 DALLAS 1872243.4

89

 


--------------------------------------------------------------------------------





 

other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

9.08      Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.09      No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Documentation Agents or Syndication Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuer hereunder.

9.10

Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09, and 10.04, allowed in such judicial
proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements

 

068800 000057 DALLAS 1872243.4

90

 


--------------------------------------------------------------------------------





 

and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.11

Collateral and Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion,

(a)        to release any Lien on any property that may hereafter be granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders;

(b)        to subordinate any Lien on any property that may hereafter be granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 7.01(i); and

(c)        to release any Guarantor from its obligations under its Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.11.

ARTICLE X.

MISCELLANEOUS

10.01    Amendments, Etc. No amendment, waiver or consent shall change any
provision of this sentence or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender.
Additionally, no other amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective

 

068800 000057 DALLAS 1872243.4

91

 


--------------------------------------------------------------------------------





 

only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a)        waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)        extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)        postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)        reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit fees
at the Default Rate;

(e)        change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

(f)         change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(g)        subject to Section 9.11, release any Guarantor from its Guaranty
without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement and no
amendment, waiver or consent shall, unless in writing and signed by the
applicable L/C Issuer in addition to the Lenders required above, affect the
rights or duties of such L/C Issuer under any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or

 

068800 000057 DALLAS 1872243.4

92

 


--------------------------------------------------------------------------------





 

any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

10.02

Notices and Other Communications; Facsimile Copies.

(a)        Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)         if to the Borrower, the Administrative Agent, any L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        In addition to the delivery of materials as permitted in the
penultimate paragraph of Section 6.02, all other notices and other
communications to the Lenders and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuers
pursuant to Article II if such Lender or the L/C Issuers, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. In addition to the delivery of
materials permitted in Section 6.02, the Administrative Agent or the Borrower
may, in its discretion, agree to accept all other notices and communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such

 

068800 000057 DALLAS 1872243.4

93

 


--------------------------------------------------------------------------------





 

notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c)        THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OR
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)        Each of the Borrower, the Administrative Agent, the L/C Issuers and
the Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

(e)        The Administrative Agent, the L/C Issuers and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and

 

068800 000057 DALLAS 1872243.4

94

 


--------------------------------------------------------------------------------





 

the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03    No Waiver; Cumulative Remedies. No failure by any Lender, any LC
Issuer, or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04

Expenses; Indemnity; Damage Waiver.

(a)        The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)        The Borrower shall indemnify the Administrative Agent, each Lender
and each L/C Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, or the consummation of the
transactions contemplated hereby or thereby, or in the case of the
Administrative Agent and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds

 

068800 000057 DALLAS 1872243.4

95

 


--------------------------------------------------------------------------------





 

therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c)        To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), any L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or such L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(c).

(d)        To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through e-mail or
other electronic information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for such direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee or from a breach in bad
faith of such Indemnitee's

 

068800 000057 DALLAS 1872243.4

96

 


--------------------------------------------------------------------------------





 

obligations hereunder or under any Loan Document, in any case, as determined by
final and nonappealable judgment of a court of competent jurisdiction.

(e)        All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)         The agreements in this Section shall survive the resignation of the
Administrative Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, any L/C Issuer, or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06

Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

 

068800 000057 DALLAS 1872243.4

97

 


--------------------------------------------------------------------------------





 

 

(b)        Any Lender may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that

(i)         except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowe r otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;

(iii)        any assignment of a Commitment must be approved by the
Administrative Agent, each L/C Issuer and the Swing Line Lender unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and

(iv)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its

 

068800 000057 DALLAS 1872243.4

98

 


--------------------------------------------------------------------------------





 

obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections  3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)        The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

(d)        Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections  3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

 

068800 000057 DALLAS 1872243.4

99

 


--------------------------------------------------------------------------------





 

 

(e)        A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

(f)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)        The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(h)        Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of a L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund
riparticipations in outstanding Swing Line Loans pursuant to Section 2.04(c).
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor

 

068800 000057 DALLAS 1872243.4

100

 


--------------------------------------------------------------------------------





 

L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any permitted assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Lender, any L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower or any other Loan Party; provided that such disclosure is not
in breach of a confidentiality agreement with a Loan Party, which breach is
known to the Administrative Agent or such Lender or L/C Issuer.

For purposes of this section, “Information” means all information received from
the Borrower or any Subidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Admninistrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and any L/C Issuer acknowledges
that (a) the information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

 

068800 000057 DALLAS 1872243.4

101

 


--------------------------------------------------------------------------------





 

 

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate
applicable to it, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and

 

068800 000057 DALLAS 1872243.4

102

 


--------------------------------------------------------------------------------





 

delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any Lender is a Defaulting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)        the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)

such assignment does not conflict with applicable Laws.

 

 

068800 000057 DALLAS 1872243.4

103

 


--------------------------------------------------------------------------------





 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14

Governing Law.

(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

068800 000057 DALLAS 1872243.4

104

 


--------------------------------------------------------------------------------





 

 

10.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

10.17    Ratification of Agreements. This Agreement amends and restates in its
entirety the Existing Credit Agreement, together with the promissory notes made
by Borrower thereunder (collectively, the “Existing Loan Documents”). Borrower
hereby agrees that the Indebtedness outstanding under the Existing Loan
Documents and all accrued and unpaid interest thereon and all accrued and unpaid
fees under the Existing Loan Documents shall be deemed to be outstanding under
and governed by this Agreement. Each undersigned Lender, which is also a party
to the Existing Credit Agreement, hereby consents to the amendment and
restatement of each Guaranty pursuant to an Amended and Restated Guaranty dated
as of the date hereof, executed by each Guarantor in favor of the Administrative
Agent and the Lenders, in form and substance satisfactory to the Administrative
Agent.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

068800 000057 DALLAS 1872243.4

105

 


--------------------------------------------------------------------------------





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

FERRELLGAS, L.P.

By:

Ferrellgas, Inc., as its general partner

 

By:

 

 

Kevin T. Kelly, Senior Vice President

 

and Chief Financial Officer

 

FERRELLGAS, INC.

By:

 

 

Kevin T. Kelly, Senior Vice President

 

and Chief Financial Officer

 



 

S - 1

 


--------------------------------------------------------------------------------





 

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

Name:

Title:

 

 



 

S - 2

 


--------------------------------------------------------------------------------





 

 

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender

By:

 

Name:

Title:

 

 



 

S - 3

 


--------------------------------------------------------------------------------





 

 

BNP PARIBAS, as a Lender and an L/C Issuer

By:

 

Name:

Title:

 

By:

 

Name:

Title:

 



 

S - 4

 


--------------------------------------------------------------------------------





 

 

JPMORGAN CHASE BANK, NA, as a Lender

By:

 

Name:

Title:

 



 

S - 5

 


--------------------------------------------------------------------------------





 

 

WELLS FARGO BANK, N.A., as a Lender

By:

 

Name:

Title:

 



 

S - 6

 


--------------------------------------------------------------------------------





 

 

LASALLE BANK NATIONAL ASSOCIATION, as a Lender

By:

 

Name:

Title:

 



 

S - 7

 


--------------------------------------------------------------------------------





 

 

BANK OF OKLAHOMA, NATIONAL ASSOCIATION, as a Lender

By:

 

Name:

Title:

 



 

S - 8

 


--------------------------------------------------------------------------------





 

 

HIBERNIA NATIONAL BANK, as a Lender

By:

 

Name:

Title:

 



 

S - 9

 


--------------------------------------------------------------------------------





 

 

SOCIETE GENERALE, as a Lender

By:

 

Name:

Title:

 



 

S - 10

 


--------------------------------------------------------------------------------





 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

 

Name:

Title:

 



 

S - 11

 


--------------------------------------------------------------------------------





 

 

CREDIT SUISSE FIRST BOSTON

CAYMAN ISLANDS BRANCH, as a Lender

By:

 

Name:

Title:

 



 

S - 12

 


--------------------------------------------------------------------------------





 

 

FIFTH THIRD BANK, as a Lender

By:

 

Name:

Title:

 



 

S - 13

 


--------------------------------------------------------------------------------





 

 

LEHMAN COMMERCIAL PAPER INC., as a Lender

By:

 

Name:

Title:

 

 

 

 

S - 14

 


--------------------------------------------------------------------------------





 

 

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

Lender

Commitments

Pro Rata Share

Bank of America, N.A.

$                                           45,000,000.00

13.64%

JPMorgan Chase Bank, NA

$                                           45,000,000.00

13.64%

BNP Paribas

$                                           37,000,000.00

11.21%

Wells Fargo Bank, N.A.

$                                           37,000,000.00

11.21%

Credit Suisse First Boston

$                                           32,000,000.00

9.70%

LaSalle Bank National Association

$                                           32,000,000.00

9.70%

Societe Generale

$                                           32,000,000.00

9.70%

Lehman Commercial Paper Inc.

$                                           20,000,000.00

6.06%

Bank of Oklahoma, National Association

$                                           15,000,000.00

4.55%

U.S. Bank National Association

$                                           15,000,000.00

4.55%

Fifth Third Bank

$                                           12,500,000.00

3.79%

Hibernia National Bank

$                                             7,500,000.00

2.27%

Totals:

$                                         330,000,000.00

100.00%

 

 



 

068800 000057 DALLAS 1872243.4

1

 


--------------------------------------------------------------------------------





 

 

SCHEDULE 5.05

ADDITIONAL FINANCIAL DISCLOSURES

None.

 

 

068800 000057 DALLAS 1872243.4

2

 


--------------------------------------------------------------------------------





 

 

SCHEDULE 5.11

SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS

Part (a).

Subsidiaries.

Ferrellgas Receivables, LLC

 

 

bluebuzz.com, Inc.

 

 

Quickship, Inc.

 

 

Blue Rhino Global Servicing LLC

 

 

Uniflame Corporation

 

 

R-4 Technical Center – North Carolina, LLC

 

Uni-Asia Ltd.

 

 

Blue Rhino Canada, Inc.

 

 

Ferrellgas Finance Corp.

 

 

Part (b).

Other Equity Investments.

None

 

 

068800 000057 DALLAS 1872243.4

1

 


--------------------------------------------------------------------------------





 

 

SCHEDULE 7.01

EXISTING LIENS

None.

 

 

 

068800 000057 DALLAS 1872243.4

 


--------------------------------------------------------------------------------





 

 

SCHEDULE 7.05

EXISTING INDEBTEDNESS

Existing Indebtedness as of Closing Date:

Notes Payable

 

$7,563,000

 

 

 

 

Ferrellgas Receivables, LLC Accounts Receivable Securitization Facility

 

 

Capacity of $100mm; borrowings thereon of $70.9mm

 

$70,900,000

 

 

 

 

Note Purchase Agreement (Dated as of July 1, 1998)

 

$350,000,000

 

 

 

 

Note Purchase Agreement (Dated as of February 1, 2000)

 

$184,000,000

 

 

 

 

Indenture (Dated as of April 20, 2004)

 

$249,185,000

 

 

 

 

Capital Lease Obligations

 

$323,000

 

068800 000057 DALLAS 1872243.4

1

 


--------------------------------------------------------------------------------





 

 

SCHEDULE 7.10

SUBORDINATION PROVISIONS

Capitalized terms that are used but not otherwise defined in this Schedule 7.10
have the meanings given to such terms in the Credit Agreement.

ARTICLE X

SUBORDINATION

Section X.01

Agreement to Subordinate.

The Company agrees, and each Securityholder by accepting a Security agrees, that
the Indebtedness evidenced by the Security is subordinated in right of payment,
to the extent and in the manner provided in this Article, to the prior payment
in full in cash or Cash Equivalents of all Senior Debt (whether outstanding on
the date hereof or hereafter created, incurred, assumed or guaranteed), and that
the subordination is for the benefit of the holders of Senior Debt.

Section X.02

Certain Definitions.

“1998 Fixed Rate Senior Notes” means, collectively, (a) the $109,000,000 6.99%
Senior Notes, Series A, due August 1, 2005, (b) the $37,000,000 7.08% Senior
Notes, Series B, due August 1, 2006, (c) the $52,000,000 7.12% Senior Notes,
Series C, due 2008, (d) the $82,000,000 7.24% Senior Notes, Series D, due
August 1, 2010 and (e) the $70,000,000 7.42% Senior Notes, Series E, due
August 1, 2013, in each case issued by the Borrower pursuant to the 1998 Note
Purchase Agreement.

“1998 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
July 1, 1998, among the Borrower and the Purchasers named therein, pursuant to
which the 1998 Fixed Rate Senior Notes were issued.

“2000 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
February 1, 2000, among the Borrower and the Purchasers named therein, pursuant
to which the 2000 Fixed Rate Senior Notes were issued.

“2000 Fixed Rate Senior Notes” means, collectively, (a) the $21,000,000 8.68%
Senior Notes, Series A, due August 1, 2006, (b) the $90,000,000 8.78% Senior
Notes, Series B, due August 1, 2007 and (c) the $73,000,000 8.87% Senior Notes,
Series C, due August 1, 2009, in each case issued by the Borrower pursuant to
the 2000 Note Purchase Agreement.

“Cash Equivalents” means (i) United States dollars, (ii) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than eighteen
months from the date of acquisition, (iii) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding

 

068800 000057 DALLAS 1872243.4

1

 


--------------------------------------------------------------------------------





 

six months and overnight bank deposits, in each case with any Lender party to
the Credit Agreement or with any domestic commercial bank having capital and
surplus in excess of $500 million and a Keefe Bank Watch Rating of “B” or
better, (iv) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (ii) and (iii) entered
into with any financial institution meeting the qualifications specified in
clause (iii) above, (v) commercial paper having the highest rating obtainable
from Moody’s Investors Service, Inc. or Standard and Poor’s Corporation and in
each case maturing within nine months after the date of acquisition and (vi)
investments in money market funds all of whose assets consist of securities of
the types described in the foregoing clauses (i) through (v).

“Company” means Ferrellgas, L.P., a Delaware limited partnership.

“Credit Agreement” means that certain Fifth Amended and Restated Credit
Agreement, dated as of April 22, 2005 among the Company, Ferrellgas, Inc., the
financial institutions party therein (each a “Lender” and collectively, the
“Lenders”) and Bank of America, N.A., as administrative agent for the Lenders,
including any related notes, letters of credit and applications therefor, and
other instruments and agreements executed in connection therewith, and in each
case as amended, modified, renewed, refunded, replaced or refinanced from time
to time.

“Designated Senior Debt” means (i) the Senior Term Debt and the Senior Revolving
Debt and (ii) any other Senior Debt permitted hereunder the principal amount of
which is $20 million or more and that has been designated by the Company as
“Designated Senior Debt.”

“Insolvency or Liquidation Proceedings” means (i) any insolvency or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding, relative to the Company, as such, or to its assets,
or (ii) any liquidation, dissolution, reorganization or winding up of the
Company, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (iii) any assignment for the benefit of creditors
or any other marshalling of assets and liabilities of the Company.

“Representative” means the indenture trustee or other trustee, agent or
representative for any Senior Debt.

“Senior Debt” means (i) the Senior Term Debt and the Senior Revolving Debt and
(ii) any other Indebtedness that is permitted to be incurred by the Company
pursuant to this Indenture unless the instrument under which such Indebtedness
is incurred expressly provides that it is on a parity with or subordinated in
right of payment to the Securities. Notwithstanding anything to the contrary in
the foregoing, Senior Debt shall not include (x) any Indebtedness of the Company
to the MLP, the General Partner or any Subsidiary of the Company, (y) any
Indebtedness incurred for the purchase of goods or materials or for services
obtained in the ordinary course of business (other than with the proceeds of
revolving credit borrowings permitted hereby) and (z) any Indebtedness that is
incurred in violation of this Indenture.

 

068800 000057 DALLAS 1872243.4

2

 


--------------------------------------------------------------------------------





 

 

“Senior Revolving Debt” means the principal of and interest on all loans,
reimbursement obligations and other extensions of credit under the Credit
Agreement or any other agreement providing for, evidencing or securing any
Permitted Refinancing Indebtedness in respect of any such loans, reimbursements,
obligations, and other extensions of credit (including in each case any
amendment, renewal, supplement, extension, refinancing, restructuring, refunding
or other modification thereof) and all premiums, expenses, fees, reimbursements,
indemnities and other amounts owing by the Company pursuant to the Credit
Agreement or any such other agreement.

“Senior Term Debt” means all Indebtedness represented by the 1998 Fixed Rate
Senior Notes, the 2000 Senior Fixed Rate Notes and any Permitted Refinancing
Indebtedness in respect thereof and (without duplication) all premiums,
expenses, fees, reimbursements, indemnities and other amounts owing by the
Company in respect of such 1998 Fixed Rate Senior Notes, the 2000 Senior Fixed
Rate Notes and Permitted Refinancing Indebtedness.

A distribution may consist of cash, securities or other property, by set-off or
otherwise.

Section X.03

Liquidation Dissolution: Bankruptcy.

In the event of any Insolvency or Liquidation Proceeding:

(1)        holders of Senior Debt shall be entitled to receive payment in full
in cash or Cash Equivalents of all Obligations due in respect of such Senior
Debt (including interest after the commencement of any such proceeding at the
rate specified in the applicable Senior Debt) before Securityholders shall be
entitled to receive any payment with respect to the Securities (except that so
long as the Securities are not treated in any Insolvency or Liquidation
Proceeding as part of the same class of claims as the Senior Debt or any class
of claim on a parity with or senior to the Senior Debt for any payment or
distribution, the Securityholders may receive securities that are (i)
subordinated at least to the same extent as the Securities to (a) all unpaid
Senior Debt and (b) any securities issued in exchange for Senior Debt and (ii)
authorized by an order or decree of a court of competent jurisdiction in an
Insolvency or Liquidation Proceeding which gives effect to the subordination of
the Securities to all unpaid Senior Debt in a manner and with an effect which
would be required if this parenthetical clause were not included in this
paragraph; provided that such Senior Debt is assumed by the new corporation,
partnership or other entity, if any, resulting from any such reorganization or
readjustment and issuing such securities); and

(2)        until all Obligations in respect of Senior Debt (as provided in
subsection (1) above) are paid in full in cash or Cash Equivalents, any payment
or distribution of any kind or character, whether in cash, securities or other
property (including any payment or distribution which may be payable or
deliverable by reason of the payment of any other Indebtedness of the Company
being subordinated to the payment of the Securities) which may be payable or
deliverable in respect of the Securities in any such Insolvency or Liquidation
Proceeding shall be made to holders of Senior Debt (pro rata on the basis of the
respective amounts of Senior Debt held by them). For the purposes hereof, the
amount of Senior Debt shall include, without

 

068800 000057 DALLAS 1872243.4

3

 


--------------------------------------------------------------------------------





 

limitation, the undrawn amounts of any outstanding letters of credit and the
amounts that will be owing to the holders of Senior Debt upon the termination of
any outstanding derivative contracts.

Section X.04

Default on Designated Senior Debt.

No payment or distribution shall be made to the Trustee or any Securityholder in
respect of obligations with respect to the Securities and the Company and its
Subsidiaries shall not, directly or indirectly, acquire from the Trustee or any
Securityholder any Securities for cash or property (other than securities that
are subordinated at least to the same extent as the Securities to (a) Senior
Debt and (b) any securities issued in exchange for Senior Debt) until all
principal, interest and other Obligations in respect of Senior Debt have been
paid in full in cash or Cash Equivalents if:

(i)         a default in the payment of any principal, interest or other
Obligations in respect of any Designated Senior Debt occurs and is continuing
beyond any applicable grace period in the agreement, indenture or other document
governing such Designated Senior Debt; or

(ii)         a default, other than a payment default, on any Designated Senior
Debt occurs and is continuing that then permits holders of such Designated
Senior Debt to accelerate its maturity and the Trustee receives a notice of the
default (a “Payment Blockage Notice”) from a Person who may give it pursuant to
Section X. 12 hereof. Not more than one effective Payment Blockage Notice shall
be given within a period of 360 consecutive days and there shall be a period of
at least 181 consecutive days in each 360 consecutive day period when no Payment
Blockage Period (as defined below) is in effect.

The Company may and shall resume payments on and distributions in respect of the
Securities and may acquire them upon the earlier of:

(1)

the date upon which the default is cured or waived, or

(2)        in the case of a default referred to in Section X.04(ii) hereof, 179
days pass after notice was given or deemed to have been given (“Payment Blockage
Period”) if the maturity of such Designated Senior Debt has not been
accelerated,

if this Article otherwise permits the payment, distribution or acquisition at
the time of such payment or acquisition.

Section X.05

When Distribution Must Be Paid-Over.

In the event that the Trustee or any Securityholder receives any payment or
other distribution in respect of the Securities in violation of Sections X.03 or
X.04 hereof, then and in such event such payment or distribution shall be
received and held in trust for and shall be paid over to the holders of Senior
Debt (pro rata on the basis of the respective amounts of Senior Debt held by
them), to the extent necessary to pay all Senior Debt in full in cash or Cash
Equivalents after giving effect to any substantially concurrent payment to the
holders of such Senior Debt, for application to the payment in full in cash or
Cash Equivalents of Senior Debt (except that so long as the Securities are not
treated in any Insolvency or Liquidation Proceeding as part of the same

 

068800 000057 DALLAS 1872243.4

4

 


--------------------------------------------------------------------------------





 

class of claims as the Senior Debt or any class of claim on a parity with or
senior to the Senior Debt for any payment or distribution, the Securityholders
may receive securities that are (i) subordinated at least to the same extent as
the Securities to (a) all unpaid Senior Debt and (b) any securities issued in
exchange for Senior Debt and (ii) authorized by an order or decree of a court of
competent jurisdiction in an Insolvency or Liquidation Proceeding which gives
effect to the subordination of the Securities to all unpaid Senior Debt in a
manner and with an effect which would be required if this parenthetical clause
were not included in this paragraph; provided that such Senior Debt is assumed
by the new corporation, partnership or other entity, if any, resulting from any
such reorganization or readjustment and issuing such securities).

Section X.06

Restrictions on Payments of Principal.

Notwithstanding any other provision hereof (including this Article X), the
Issuers, the Company and the Securityholders agree that no payment shall be made
by the Company in respect of the principal of the Securities prior to
_______________, whether upon stated maturity, mandatory prepayment,
acceleration, by deposit to any defeasance account or otherwise; provided that,
nothing set forth above in this Section X.06 shall prohibit the acceleration of
the Securities or the exercise of remedies in respect of the Securities by the
Trustee or the Securityholders in accordance with the terms hereof so long as
(i) the holders of Senior Debt shall have received from the Trustee at least
five (5) days prior written notice of such acceleration or exercise of remedies,
as the case may be, and (ii) any payment or distribution of cash, securities, or
any other property of any kind or character to or for the benefit of the
Securityholders in respect of such acceleration or such exercise of remedies
shall promptly be paid over or distributed to the holders of Senior Debt (pro
rata on the basis of the respective amounts of Senior Debt held by them) until
the Senior Debt shall have been paid in full in cash or Cash Equivalents (other
than securities that are subordinated to at least the same extent as the
Securities to (a) Senior Debt and (b) any securities issued in exchange for
Senior Debt) and, in furtherance of the foregoing, (x) the provisions of
Section X.05 shall be applicable in such circumstances and (y) the provisions of
this Section X.06 shall not modify or limit in any way the application of
Sections X.03, X.04 or X.05.

Section X.07

Notice by the Company.

The Company shall promptly notify the Trustee and the Paying Agent of any facts
known to the Company that would cause a payment of any obligations in respect of
the Securities to violate this Article, but failure to give such notice shall
not affect the subordination of the Securities to the Senior Debt as provided in
this Article.

Section X.08

Subrogation.

After all Senior Debt is paid in full in cash or Cash Equivalents and until the
Securities are paid in full, Securityholders shall be subrogated (equally and
ratably with all other Indebtedness pari passu with the Securities) to the
rights of holders of Senior Debt to receive distributions applicable to Senior
Debt to the extent that distributions otherwise payable to the Securityholders
have been applied to the payment of Senior Debt. A distribution made under

 

068800 000057 DALLAS 1872243.4

5

 


--------------------------------------------------------------------------------





 

this Article to holders of Senior Debt that otherwise would have been made to
Securityholders is not, as between the Company and Securityholders, a payment by
the Company on the Securities.

Section X.09

Relative Rights.

This Article defines the relative rights of Securityholders and holders of
Senior Debt. Nothing in this Indenture shall:

(1)        impair, as between the Company and Securityholders, the obligation of
the Company, which is absolute and unconditional, to pay principal of and
interest on the Securities in accordance with their terms;

(2)        affect the relative rights of Securityholders, and creditors of the
Company other than their rights in relation to holders of Senior Debt; or

(3)        prevent the Trustee or any Securityholder from exercising its
available remedies upon a Default or Event of Default, subject to the rights of
holders and owners of Senior Debt to receive distributions and payments
otherwise payable to Securityholders.

If the Company fails because of this Article to pay principal of or interest on
a Security on the due date, the failure is still a Default or Event of Default.

Section X.10

No Waive of Subordination.

No right of any holder of Senior Debt or any of its Representatives to enforce
the subordination as herein provided shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of the Issuers or the
Company or by any act or failure to act by any such holder or Representative or
by any noncompliance by the Issuers or the Company with the terms, provisions
and covenants of this Article regardless of any knowledge thereof which such
holder thereof may have or be otherwise charged with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Debt and their Representatives may, at any time and from time
to time, without the consent of or notice to the Securityholders or the Trustee,
without incurring responsibility to the Securityholders or the Trustee and
without impairing or releasing the subordination benefits provided in this
Indenture or the obligations provided by this Article of the Securityholders to
the holders of Senior Debt, do any one or more of the following even if any
right to reimbursement or subrogation or other right or remedy of the
Securityholders is affected, impaired or extinguished thereby:

(a)        change the manner, place or terms of payment or change or extend the
time of payment of, or renew, exchange, amend or alter, the terms of any Senior
Debt, any security therefor or guaranty thereof or any liability of the Company
or any guarantor to such holder, or any liability incurred directly or
indirectly in respect thereof, or otherwise amend, renew, exchange, modify or
supplement in any manner Senior Debt or any instrument evidencing or
guaranteeing or securing the same or any agreement under which Senior Debt is
outstanding;

 

068800 000057 DALLAS 1872243.4

6

 


--------------------------------------------------------------------------------





 

 

(b)        sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and any order any property pledged, mortgaged
or otherwise securing Senior Debt or any liability of the Company or any
guarantor to such holder, or any liability incurred directly or indirectly in
respect thereof;

(c)        settle or compromise any Senior Debt or any other liability of the
Company or any guarantor of the Senior Debt to such holder or any security
therefor or any liability incurred directly or indirectly in respect thereof and
apply any sums by whomsoever paid and however realized to any liability
(including, without limitation, Senior Debt) in any manner or order; and

(d)        fail to take or record or otherwise perfect, for any reason or for no
reason, any Lien securing Senior Debt by whomsoever granted, exercise or delay
in or refrain from exercising any right or, remedy against the Company or any
security or any guarantor or any other Person, elect any remedy and otherwise
deal freely with the Company, any security and any guarantor of the Senior Debt
or any liability of the Issuers or the Company or any guarantor to such holder
or any liability incurred directly or indirectly in respect thereof.

Each Securityholder by purchasing or accepting the Securities waives any and all
notice from any holder of Senior Debt or any Representative thereof, of the
creation, modification, renewal, extension or accrual of any Senior Debt and
notice of or proof of reliance by any holder of Senior Debt and the Senior Debt
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Indenture, and all dealings between the Issuers or the
Company and the holders of the Senior Debt shall be deemed to have been
consummated in reliance upon this Indenture.

Section X.11

Distribution or Notice to Representative.

Whenever a distribution is to be made or a notice given to holders of Senior
Debt, the distribution may be made and the notice given to their Representative.

Upon any payment or distribution of assets of the Company referred to in this
Article X, the Trustee and the Securityholders shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction or upon any
certificate of such Representative or of the liquidating trustee or agent or
other Person making any distribution to the Trustee or to the Securityholders
for the purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Debt and other Indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article X.

Section X.12

Rights of Trustee and Paying Agent.

Notwithstanding the provisions of this Article X or any other provision of this
Indenture, the Trustee shall not be charged with knowledge of the existence of
any facts that would prohibit the making of any payment or distribution by the
Trustee, and the Trustee and the Paying Agent may continue to make payments on
the Securities, unless the Trustee shall have received at its Corporate Trust
Office at least five (5) days prior to the date of such payment

 

068800 000057 DALLAS 1872243.4

7

 


--------------------------------------------------------------------------------





 

written notice of facts that would cause the payment of any obligations in
respect of the Securities to violate this Article. Only the Company or a
Representative may give the notice.

The Trustee in its individual or any other capacity may hold Senior Debt with
the same rights it would have if it were not Trustee. Any Paying Agent may do
the same with like rights.

Section X.13

Authorization to Effect Subordination.

Each Holder of a Security by the Holder’s acceptance thereof authorizes and
directs the Trustee on the Holder’s behalf to take such action as may be
necessary or appropriate to effectuate the subordination as provided in this
Article X, and appoints the Trustee to act as the Holder’s attorney-in-fact for
any and all such purposes. If the Trustee does not file a proper proof of claim
or proof of debt in the form required in any Insolvency or Liquidation
Proceeding at least 30 days before the expiration of the time to file such
claim, the Administrative Agent under the Credit Agreement is hereby authorized
(but not required) to file an appropriate claim for and on behalf of the Holders
of the Securities.

Section

X.14

Amendments.

The provisions of this Article X shall not be amended or modified without the
written consent of the holders of all Senior Debt.

 

 

068800 000057 DALLAS 1872243.4

8

 


--------------------------------------------------------------------------------





 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Ferrellgas, L.P.

7500 College Blvd., Suite 1000

Overland Park, Kansas 66210

Attention: Chief Financial Officer

Telephone: (913) 661-1500

Facsimile: (913) 661-1537

Electronic Mail: kevinkelly@ferrellgas.com

Website Address: www.ferrellgas.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office  

Bank of America, N.A.

901 Main St.

Mail Code: TX1-492-14-12

Dallas, Texas 75202-3714

(for payments and Requests for Credit Extensions):

Attention: Ramon Presas

Telephone: 214-209-2642

Facsimile: 214-290-8364

Electronic Mail: ramon.presas@bankofamerica.com

Account No.: 1292000883

Ref: Ferrellgas LP

ABA# 111000012

Other Notices as Administrative Agent:

Agency Management

901 Main St.

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Renita Cummings

Telephone: (214) 209-4130

Facsimile: (214) 290-8371

Electronic Mail: renita.m.cummings@bankofamerica.com

 

068800 000057 DALLAS 1872243.4

1

 


--------------------------------------------------------------------------------





 

 

L/C ISSUERS:

BANK OF AMERICA, N.A.

700 Louisiana, 8th Floor

Mail Code: TX4-213-08-14

Houston, Texas 77002

Attention: Pamela Rodgers

Telephone: 713-247-7246

Facsimile:

713-247-7202

Electronic Mail: pamela.rodgers@bankofamerica.com

BNP PARIBAS

787 Seventh Avenue

New York, NY 10019

Attention: Rick Wernli

Telephone: (212) 841-2142

Facsimile: (212) 841-2536

Electronic Mail: rick.wernli@americas.bnpparibas.com

 

SWING LINE LENDER:

Bank of America, N.A.

901 Main St.

TX1-492-14-12

Dallas, Texas 75202-3714

Attention: Ramon Presas

Telephone: (214) 209-2642

Facsimile: (214) 290-8364

Electronic Mail: ramon.presas@bankofamerica.com

Account No.: 1292000883

Ref: Ferrellgas LP

ABA# 111000012



 

068800 000057 DALLAS 1872243.4

2

 


--------------------------------------------------------------------------------





 

 

LENDERS:

BANK OF AMERICA, N.A.

901 Main St.

Mail Code: TX1-492-14-12

Dallas, Texas 75202-3714

(Credit Contact)

Bank of America, N.A.

700 Louisiana, 8th Floor

Houston, TX 77002

Attention: Cla Liu

Telephone (713) 247-7235

Fax: (713) 247-7286

E-mail: Claire.Liu@BankofAmerica.com

(Operations Contact and Payment Instructions)

Attention: Ramon Presas

Telephone: 214-209-2642

Facsimile: 214-290-8364

Electronic Mail: ramon.presas@bankofamerica.com

Account No.: 1292000883

Ref: Ferrellgas LP

ABA# 111000012

JPMORGAN CHASE BANK, NA

600 Travis Street, 20th Floor

Houston, TX 77002

(Credit Contact – Notification/Documentation Contacts):

JPMorgan Chase Bank, NA

600 Travis Street, 20th Floor

Houston, Texas 77002

Attention: Jeanie Gonzalez

Telephone: (713) 216-7705

Facsimile: (713) 216-7794

Electronic Mail: jeanie.gonzalez@bankone.com

 

(Administrative Contact – Borrowing, Paydowns, Interest, Fees, Etc. ):

1 Bank One Plaza, Suite IL1-0010

Chicago, IL 60603-0010

Attention: Deborah Turner

Telephone: (312) 385-7081

Facsimile: (312) 385-7097

Electronic Mail: deborah_a_turner@bankone.com

 

068800 000057 DALLAS 1872243.4

3

 


--------------------------------------------------------------------------------





 

 

(Payment Instructions):

JPMorgan Chase Bank, NA

One BankOne Plaza

Assistant Vice President

ABA#: 071000013

Account Number: 481152860000

Account Name: LS2 Incoming Account

Attention: Deborah Turner

Re: Ferrelgas, LP

WELLS FARGO BANK, N.A.

1445 Ross Avenue

Suite 2360, MAC T5303-233

Dallas, Texas 75202

(Credit Contact and Draft Documentation Contact):

Wells Fargo Bank, N.A.

1445 Ross Ave.

Suite 2360

MAC: T5303-233

Dallas, Texas 75202

Attention: Alan Alexander

Telephone: (214) 661-1235

Facsimile: (214) 661-1242

Electronic Mail: alexana@wellsfargo.com

(Operations Contact and L/C Contact):

Wells Fargo Bank, N.A.

1740 Broadway

MAC: C7300-034

Denver, CO 80274

Attention: Tanya Ivie

Telephone: (303) 863-6102

Facsimile: (303) 863-2729

Electronic Mail: Tanya.R.ivie@wellsfargo.com

(Payment Instructions ):

Wells Fargo Bank, N.A.

ABA#: 121000248

Account #: 0296950720

Account Name: WLS Den (Ferrellgas LP)

Attention: Tanya Ivie



 

068800 000057 DALLAS 1872243.4

4

 


--------------------------------------------------------------------------------





 

 

BNP PARIBAS

787 Seventh Avenue

New York, NY 10019

(Credit Contact):

BNP Paribas

Attention: Rick Wernli

Telephone: (212) 841-2142

Facsimile: (212) 841-2536

Electronic Mail: rick.wernli@americas.bnpparibas.com

(Operations Contact and Payment Instructions):

BNP Paribas

Attention: Dina Gnoffo

Telephone: (212) 841-2116

Facsimile

(212) 841-2536

Electronic Mail: dina.gnoffo@americas.bnpparibas.com

Name of Lender for Payment Instructions: BNP Paribas New York

ABA #: 026007689

Account #: 10313000103

Account Name: New York Loan Servicing

Reference: Ferrellgas, L.P.

(Legal Counsel and Draft Documentation Contact w/copies to RickWernli):

BNP Paribas

787 Seventh Avenue

New York, NY 10019

Attention: Christopher Carolan

Telephone: (212) 841-2501

Facsimile: (212) 841-2599

Electronic Mail: christopher.carolan@americas.bnpparibas.com

LASALLE BANK NATIONAL ASSOCIATION

135 South LaSalle Street

Chicago, IL 60603

(Credit Contact and Draft Documentation Contact):

LaSalle Bank N.A.

1 North Brentwood, Suite 950

St. Louis, MO 63105

Attention: James C. Binz

Telephone: (314) 613-1917

Facsimile: (314) 621-1612

Electronic Mail: James.c.binz@abnamro.com

 

068800 000057 DALLAS 1872243.4

5

 


--------------------------------------------------------------------------------





 

 

(Operations Contact, L/C Contact and Payment Instructions):

LaSalle Bank N.A.

Attention: Caroline McDonald

One North Brentwood, Suite 950

St. Louis, MO 63105

Telephone: (314) 613-1911

Facsimile: (314) 621-1612

Electronic Mail: Caroline.mcdonald@abnamro.com

Name of Lender for Payment Instructions: LaSalle Bank National Association

ABA #: 071000505

Account #: 1378018

Account Name: Commercial Lending Department

(Legal Counsel):

Lathrop & Gage L.C.

2345 Grand Blvd.

Kansas City, MO 64108-2612

Attention: Scott Long

Telephone: (816) 460-5723

Facsimile: (816) 292-2001

Electronic Mail: Slong@lathropgage.com

SOCIETE GENERALE

1221 Avenue of the Americas

New York, NY 10020

(Credit Contact):

Societe General

1221 Avenue of the Americas

New York, NY 10020

Attention: Emmanuel Chesneau

Telephone: (212) 278-7011

Facsimile: (212) 278-7953

Electronic Mail: Emmanuel.chesneau@sgcib.com

(Operations Contact):

Societe Generale

560 Lexington Avenue

New York, NY 10022

Attention: Carmen Espinal

Telephone: (212) 278-7048

Facsimile: (212) 278-7343

Electronic Mail: Carmen.espinal@sgcib.com

(Payment Instructions):

Societe Generale

 

068800 000057 DALLAS 1872243.4

6

 


--------------------------------------------------------------------------------





 

ABA #: 021004226

Account #: 9051422

Account Name: LSG (Loan Servicing Group)

Attention: Carmen Espinal/Ferrellgas

(Legal Counsel and Draft Documentation Contact):

Societe Generale

1221 Avenue of the Americas

New York, NY 10020

Attention: Alex Spiro

Telephone: (212) 278-6102

Facsimile:

Electronic Mail: alex.spire@us.socgen.com

U.S. BANK NATIONAL ASSOCIATION

4700 West 50th Place

2nd Floor

Roeland Park, KS 66205

(Credit Contact and Draft Documentation Contact):

Attention: Marty Nay

Telephone: (913) 261-5530

Facsimile: (913) 261-5531

Electronic Mail: marty.nay@usbank.com

(Operations Contact):

U.S. Bank National Association

400 City Center

Oshkosh, WI 54901

Attention: Connie Sweeney

Telephone: (920) 237-7604

Facsimile: (920) 237-7993

(Payment Instructions):

US Bank – Kansas City

ABA #: 101000187

Account #: 00003652160600

Account Name: Complex Credits

Reference: Ferrellgas LP

BANK OF OKLAHOMA, NATIONAL ASSOCIATION

One Williams Center

Tulsa, OK 74172

(Credit Contact):

Bank of Oklahoma, National Association

 

068800 000057 DALLAS 1872243.4

7

 


--------------------------------------------------------------------------------





 

One Williams Center

Tulsa, OK 74172

Attention: T. Coy Gallatin

Telephone: (918) 588-6207

Facsimile: (918) 588-6880

Electronic Mail: TGallatin@bokf.com

(Operations Contact):

Sharon McLellan

Telephone: (405) 736-8940

Facsimile: (405) 736-8975

Electronic Mail: SMclellan@bokf.com

(Administrative Contact):

Rhonda Swanson

Telephone: (918) 588-6351

Facsimile: (918) 588-6880

Electronic Mail: Rswanson@bokf.com

(L/C Contact):

Chad Reynolds

Telephone: (918) 299-0516

Facsimile (918) 588-6026

Electronic Mail: CReynolds@bokf.com

(Payment Instructions):

Bank of Oklahoma

ABA#: 103900036

Account #: 1140518-9980

Account Name: Oklahoma Loans

Reference: Ferrellgas, L.P. ACBS: 5383056

Attention: Sharon McLellan

(Legal Counsel):

Gary McSpadden

500 Kennedy Bldg.

Tulsa OK 74103-3313

Telephone: (918) 592-9867

Facsimile: (918) 599-6360

Electronic Mail: mcspaddg@crowedunlevy.com

HIBERNIA NATIONAL BANK

313 Carondelet Street

New Orleans, LA 70130

 

068800 000057 DALLAS 1872243.4

8

 


--------------------------------------------------------------------------------





 

 

(Credit and Draft Documentation Contact):

Attention: Julie Brent-Nosser

Telephone: (504) 533-5920

Facsimile: (504) 533-5344

Electronic Mail: jbnosser@hibernia.com

(Operations, Bid and L/C Contact):

Attention: Lisa L. Lobre

Telephone: (504) 533-2808

Facsimile: (504) 533-5344

Electronic Mail: llobre@hibernia.com

(Payment Instructions):

ABA#: 065000090

Account #: 0052036615

Account Name: Wire Suspense

Attention: Lisa Lobre Re: Ferrelgas

Reference: Ferrellgas, L.P.

(Payment Instructions):

ABA#: 065000090

Account #: 065000090

Account Name: Wire Suspense

Attention: Lisa Lobre Re: Ferrelgas L/C’s

Reference: Ferrellgas, L.P.

CREDIT SUISSE FIRST BOSTON CAYMAN ISLANDS BRANCH

Eleven Madison Avenue

New York, NY 10010

(Credit and Draft Documentation Contacts):

Attention: James P. Moran

Telephone: (212) 325-9176

Facsimile: (212) 743-1878

Electronic Mail: james.moran@csfb.com

Attention: Denise Alvarez

Telephone: (212) 538-0938

Facsimile: (646) 935-7806

Electronic Mail: denise.alvarez@csfb.com

(Operations Contacts):

Attention: Sonya Shillingford

Telephone: (212) 538-3361

Facsimile: (212) 538-6851

Electronic Mail: sonya.shillingford@csfb.com

Attention: Nirnala Durgana

 

068800 000057 DALLAS 1872243.4

9

 


--------------------------------------------------------------------------------





 

Telephone: (212) 538-3525

Facsimile: (212) 538-8926

Electronic Mail: nirmala.durgano@csfb.com

(Payment Instructions):

Bank Name: The Bank of New York

ABA#: 021000018

Account #: 890-0387-742

Account Name: CSFB NY Loan Clearing

Reference: Ferrellgas, L.P.

 

FIFTH THIRD BANK

640 Pasquinelli Drive, 3rd Floor MD G25461

Westmont, IL 60559

(Credit Contact):

Attention: Janice Kriwanek

Telephone: (630) 468-8919

Facsimile: (630) 468-8950

Electronic Mail: Janice.kriwanek@53.com

(Draft Documentation Contact):

Attention: Anton Gust

Telephone: (630) 468-8914

Facsimile: (630) 468-8950

Electronic Mail: Anton.gust@53.com

(Operations Contact):

5050 Kingsley Drive, MD 1MOC2B

Cincinnati, OH 45263

Attention: Chris Grandy

Telephone: (513) 358-9245

Facsimile: (513) 358-0221

Electronic Mail: Chris.grnady@53.com

(Payment Instructions):

Bank Name: Fifth Third Bank

ABA#: 042000314

Account #: 89922553

Account Name: Commercial Loan Wires

Attention: Chris Grandy

LEHMAN COMMERCIAL PAPER INC.

745 7th Avenue, 16th Floor

New York, NY 10019

 

068800 000057 DALLAS 1872243.4

10

 


--------------------------------------------------------------------------------





 

 

(Credit Contact – Credit, Legal and Financial Documents):

Attention: Frank Turner

Telephone: (212) 526-1463

Facsimile: (212) 758-1986

Electronic Mail: fturner@lehman.com

With a copy to:

Attention: LPG Loans

Telephone: (212) 526-7217

Facsimile: (646) 758-4665

Electronic Mail: lpgloans@lehman.com

(Loan Administration/Operations Contact):

Attention: Theresa Siu

Telephone: (212) 526-6560

Facsimile: (212) 520-0450

Electronic Mail: tsiu@lehman.com

(Payment Instructions):

Bank Name: Citibank NYC

ABA#: 021000089

Account #: 30434133

Account Name: LCPI Bank Loans

Attention: Ferrellgas LP

 

 

068800 000057 DALLAS 1872243.4

11

 


--------------------------------------------------------------------------------





 

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: ___________, _____

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of April 22, 2005 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Ferrellgas, L.P., a
Delaware limited partnership (the “Borrower”), Ferrellgas, Inc., a Delaware
corporation and the sole general partner of the Borrower (the “General
Partner”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Swing Line Lender.

The undersigned hereby requests (select one):

[ ]        A Borrowing of Committed Loans

[ ]         A conversion or continuation of Committed Loans

1.

On

(a Business Day).

 

2.

In the amount of $

.

 

3.

Comprised of

.

 

 

[Type of Committed Loan requested]

 

4.

For Eurodollar Rate Loans: with an Interest Period of

months.

To the extent that the Committed Borrowing requested herein consists of
Committed Loans, such Borrowing complies with the provisos to the first sentence
of Section 2.01(a) of the Agreement.

To induce Lenders to make the Committed Borrowing requested herein, Borrower
hereby represents, warrants, acknowledges, and agrees to and with Administrative
Agent and each Lender that:

A.

The conditions specified in Sections 4.02 of the Agreement have been satisfied
on and as of the date hereof; and

B.

The Committed Borrowing requested herein is allowed under each of the 1998 Note
Purchase Agreement and the 2000 Note Purchase Agreement.



 

068800 000057 DALLAS 1872243.4

 

A - 1

 

Form of Committed Loan Notice

 


--------------------------------------------------------------------------------





 

 

FERRELLGAS, L.P.

By:

Ferrellgas, Inc., as its general partner

 

By:

 

 

Name:

 

 

Title:

 

 

 

068800 000057 DALLAS 1872243.4

 

A - 2

 

Form of Committed Loan Notice

 


--------------------------------------------------------------------------------





 

 

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of April 22, 2005 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Ferrellgas, L.P., a
Delaware limited partnership (the “Borrower”), Ferrellgas, Inc., a Delaware
corporation and the sole general partner of the Borrower (the “General
Partner”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer, and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

1.

On

(a Business Day).

2.

In the amount of $

.

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

FERRELLGAS, L.P.

By:

Ferrellgas, Inc., as its general partner

 

By:

 

 

Name:

 

 

Title:

 

 

 

068800 000057 DALLAS 1872243.4

B - 1

Form of Swing Line Loan Notice

 


--------------------------------------------------------------------------------





 

 

EXHIBIT C

FORM OF NOTE

__________________________________

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Fifth Amended and Restated Credit Agreement, dated as of April 22, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranties. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



 

068800 000057 DALLAS 1872243.4

C - 1

Form of Note

 


--------------------------------------------------------------------------------





 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

FERRELLGAS, L.P.

By:

Ferrellgas, Inc., as its general partner

 

By:

 

 

Name:

 

 

Title:

 



 

068800 000057 DALLAS 1872243.4

C - 2

Form of Note

 


--------------------------------------------------------------------------------





 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By





























































































































































































































































 

 

 

 

 

 

 

 

 

068800 000057 DALLAS 1872243.4

C - 3

Form of Note

 


--------------------------------------------------------------------------------





 

 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ______________,

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of April 22, 2005 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Ferrellgas, L.P., a
Delaware limited partnership (the “Borrower”), Ferrellgas, Inc., a Delaware
corporation and the sole general partner of the Borrower (the “General
Partner”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________ of the General Partner, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the General Partner, the sole general
partner of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.          Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section. Attached
hereto as Schedule 2 is the consolidating financial statements required by
Section 6.01(c) of the Agreement for such fiscal year, which were developed and
used in connection with the preparation of such audited financial statements.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.          Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes. Attached hereto as Schedule 2 is the consolidating financial
statements required by Section 6.01(d) of the Agreement for such fiscal quarter,
which were developed and used in connection with the preparation of such audited
financial statements.

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

 

068800 000057 DALLAS 1872243.4

D - 1

Form of Compliance Certificate

 


--------------------------------------------------------------------------------





 

 

3.          A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

[select one:]

[, to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.          The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of the
Borrower that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

5.          The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate. As required by the Agreement, these analyses and information apply
only to the Borrower and its Restricted Subsidiaries and were prepared using the
consolidating financial statements referred to above.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________________, ______________.

FERRELLGAS, L.P.

By:

Ferrellgas, Inc., as its general partner

 

By:

 

 

Name:

 

 

Title:

 

For the Quarter/Year ended ___________________(“Statement Date”)



 

068800 000057 DALLAS 1872243.4

D - 2

Form of Compliance Certificate

 


--------------------------------------------------------------------------------





 

 

SCHEDULE 2

to the Compliance Certificate

for the Statement Date of ________________

I.

Section 7.17(b) – Interest Coverage Ratio.

A.   Consolidated Cash Flow for four consecutive fiscal quarters ending on the
above Statement Date (“Subject Period”):

 

1.    Consolidated Net Income for Subject Period:

$

2.  Extraordinary losses plus net losses realized in connection with any asset
sales for Subject Period:

$

3.  Provision for income taxes for Subject Period:

$

4.    Consolidated Interest Expense for Subject Period:

$

5.    Depreciation expenses for Subject Period:

$

6.    Amortization expenses (including intangibles) for Subject Period:

$

7.    Non-cash employee compensation expenses for Subject Period:

$

8.    Synthetic Lease Principal Component for Subject Period:

$

9.    Pro forma adjustment (see attached detail)

$

10. Consolidated Cash Flow (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9):

B.   Consolidated Interest Expense for Subject Period, with Pro Forma Adjustment
(see attached detail):

$  

 

$

C.   Consolidated Interest Coverage Ratio (Line I.A.10 ¸ Line I.B):

to 1

Minimum Consolidated Interest Coverage Ratio

2.50 to 1.00

 

 

068800 000057 DALLAS 1872243.4

D - 3

Form of Compliance Certificate

 


--------------------------------------------------------------------------------





 

 

II.

Section 7.17(a) Leverage Ratio.

A.   Funded Debt (excluding Indebtedness under Accounts Receivable
Securitizations permitted by the Credit Agreement) Plus Synthetic Lease
Obligations on the Statement Date:

$

B.   Consolidated Cash Flow for the [four or eight] consecutive fiscal quarters
ending on the Statement Date:

C.   Add pro forma adjustment to interest expense

$

C.   Leverage Ratio (Line II.A Line II.B):

to 1

Minimum Leverage Ratio

4.50 to 1.00

 

 

 

068800 000057 DALLAS 1872243.4

D - 4

Form of Compliance Certificate

 


--------------------------------------------------------------------------------





 

 

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Fifth Amended and Restated Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

1.

Assignor:

______________________________

 

2.

Assignee:

______________________________ [and is an

 

Affiliate/Approved Fund of [identify Lender]]

 

3.

Borrower(s):

______________________________

 

4.          Administrative Agent: ______________________, as the administrative
agent under the Credit Agreement

5.          Credit Agreement:        The Fifth Amended and Restated Credit
Agreement, dated as of April 22, 2005, among Ferrellgas, L.P., Ferrellgas, Inc.,
the Lenders parties thereto, and Bank of America, N.A., as Administrative Agent.

 

068800 000057 DALLAS 1872243.4

E - 1

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------





 

 

6.

Assigned Interest:

Facility Assigned

Aggregate Amount of Commitment for all Lenders1

Amount of
Commitment Assigned*

Percentage Assigned
of Commitment2

 

 

 

 

____________________3

$________________

$________________

______________%

____________________

$________________

$________________

______________%

____________________

$________________

$________________

______________%

 

 

 

 

[7.

Trade Date:

__________________]4

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

 

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:

 

 

Title:

 

 

 

_________________________

1Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

4To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



 

068800 000057 DALLAS 1872243.4

E - 2

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------





 

 

[Consented to and]5 Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

By:

_________________________________

 

Title:

 

 

[Consented to:]6

 

FERRELLGAS, L.P.

 

By:

Ferrellgas, Inc., as its general partner

 

 

_________________________

5To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuers) is required by the terms of the Credit
Agreement.



 

068800 000057 DALLAS 1872243.4

E - 3

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------





 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF APRIL 22, 2005, AMONG
FERRELLGAS, L.P., FERRELLGAS, INC., BANK OF AMERICA, N.A., AS ADMINISTRATIVE
AGENT, AND THE LENDERS PARTY THERETO.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.

Representations and Warranties.

1.1.       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section __ thereof, as
applicable, and such other documents and information as it has deemed
appropriate make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the

 

068800 000057 DALLAS 1872243.4

E - 4

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------





 

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

068800 000057 DALLAS 1872243.4

E - 5

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------





 

 

EXHIBIT F

See attached.

 



 

068800 000057 DALLAS 1872243.4

F - 1

Form of Legal Opinion

 


--------------------------------------------------------------------------------





 

 

April 22, 2005

Bank of America, N.A., as Administrative

Agent, and each of the Lenders party to the

Credit Agreement referred to below

901 Main Street

Dallas, Texas 75202

 

Ladies and Gentlemen:

 

We have acted as special counsel to Ferrellgas, L.P., a Delaware limited
partnership (the "Borrower"), and Ferrellgas, Inc., a Delaware corporation (the
"General Partner"), in connection with the Fifth Amended and Restated Credit
Agreement dated as of April 22, 2005 (the "Credit Agreement") among the
Borrower, the General Partner, each lender from time to time party thereto (the
"Lenders"), each letter of credit issuer from time to time party thereto (the
"L/C Issuers"), Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, the "Administrative Agent") and as Swing Line Lender, Wells
Fargo Bank, N.A. and BNP Paribas, as Co-Documentation Agents and JPMorgan Chase
Bank, NA, as Syndication Agent. In addition, we have acted as special counsel to
(a) Blue Rhino Global Sourcing, LLC, a Delaware limited liability company
("Global Sourcing"), (b) Quickship, Inc., a Delaware corporation ("Quickship"),
and (c) Uniflame Corporation, a Delaware corporation ("Uniflame," and together
with Global Sourcing and Quickship, collectively referred to herein as the
"Guarantors" and individually, a "Guarantor") in connection with the separate
Amended and Restated Guaranties dated as of April 22, 2005 (collectively, the
"Guaranties" and individually, a "Guaranty"). Capitalized terms that are used
but not defined in this opinion letter have the meanings set forth in the Credit
Agreement. This opinion is being delivered to you pursuant to Section 4.01(a)(v)
of the Credit Agreement.

 

In rendering the opinions expressed below, we have examined the Credit
Agreement, the Notes, the Guaranties and the Fee Letter (collectively, the
"Opinion Documents"). We have also examined such corporate and partnership
records of the Borrower, the Guarantors and the General Partner (collectively,
the "Credit Parties" and individually, a "Credit Party"), certificates or
telegrams of public officials and such other documents as we have deemed
necessary as a basis for the opinions expressed below. In our examination, we
have assumed the genuineness of all signatures, the authenticity of documents
submitted to us as originals, and the conformity with authentic original
documents of all documents submitted to us as copies. When relevant facts were
not independently established, we have relied upon statements of governmental
officials and upon representations made in or pursuant to the Credit Agreement
and the other Opinion Documents and certificates of appropriate representatives
of the Credit Parties.

 

In rendering the opinions expressed below, we have assumed (except as to Credit
Parties) that all of the documents referred to in this opinion have been duly
authorized by, have been executed and delivered by, and constitute legal, valid,
binding and enforceable obligations of, all of the parties to such documents,
that all signatories to such documents have been duly authorized and

 

068800 000057 DALLAS 1872243.4

F - 2

Form of Legal Opinion

 


--------------------------------------------------------------------------------





 

that all such parties are duly organized and validly existing and have the power
and authority (corporate or other) to execute, deliver and perform such
documents.

 

Based upon the foregoing, we are of the opinion that:

 

1.

Each Credit Party:

 

(a)                    is a corporation, partnership, or limited liability
company as the case may be, duly formed or incorporated, validly existing and in
good standing under the laws of the jurisdiction of its formation or
incorporation; and

 

(b)                    has all requisite corporate, partnership, or limited
liability company, as the case may be, power and authority necessary to own its
assets, carry on its business as now being or as proposed to be conducted and to
execute, deliver, and perform its obligations under the Opinion Documents to
which it is a party and has all governmental licenses, authorizations, consents
and approvals materially necessary to execute, deliver, and perform its
obligations under the Opinion Documents to which it is a party.

 

2.                     The General Partner has been duly qualified or registered
as a foreign corporation and is in good standing under the laws of each of the
jurisdictions set forth in Schedule I hereto.

 

3.                      The Borrower has been duly qualified or registered as a
foreign limited partnership to transact business in, and is in good standing
under the laws of, each of the jurisdictions set forth on Schedule I hereto.

 

4.                      The execution, delivery and performance by the Borrower
and the General Partner of the Credit Agreement and the other Opinion Documents
to which the Borrower or the General Partner is a party, have been duly
authorized by all necessary partnership action on behalf of the Borrower and all
necessary corporate action on behalf of the General Partner.

 

5.                     The execution, delivery and performance by the Guarantors
of their respective Guaranties have been duly authorized by all necessary
corporate or limited liability company action, as applicable, on behalf of such
Guarantor.

 

6.                      Each Credit Party has duly executed and delivered each
of the Opinion Documents to which it is a party.

 

7.                      Each of the Credit Agreement and the other Opinion
Documents to which the Borrower is a party constitutes the legal, valid, and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms.

 

8.                     Each of the Credit Agreement and the other Opinion
Documents to which the General Partner is a party constitutes the legal, valid,
and binding obligation of the General Partner, enforceable against General
Partner in accordance with its terms.

 

068800 000057 DALLAS 1872243.4

F - 3

Form of Legal Opinion

 


--------------------------------------------------------------------------------





 

 

9.                      Each Guaranty constitutes the legal, valid, and binding
obligation of the Guarantor party thereto, enforceable against such Guarantor in
accordance with its terms.

 

10.                    No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required on the part of any Credit Party for the execution and delivery by it
of, for borrowing by the Borrower under, or for the performance by such Credit
Party of its respective agreements under, the Opinion Documents to which it is a
party.

 

11.                    The execution and delivery by each Credit Party, the
borrowing by the Borrower under, and the performance by each Credit Party of its
respective obligations under, the Opinion Documents to which it is a party do
not and will not (a) violate any law, rule, or regulation of the United States
of America or the State of New York applicable to the Borrower or the General
Partner, (b) violate any provision of the limited partnership agreement of the
Borrower, the certificate of incorporation or bylaws of the General Partner, the
limited liability company agreement of Global Sourcing, the certificate of
incorporation or bylaws of Uniflame, or the certificate of incorporation or
bylaws of Quickship, (c) result in a breach of, constitute a default under,
require consent under, result in or require the creation of any lien on any
property of any Credit Party, or result in the acceleration or required
prepayment of any indebtedness pursuant to the terms of, any agreement,
instrument, or order set forth on the exhibits to Ferrellgas Partners, L.P.'s
report on Form 10-K filed with the Securities and Exchange Commission on October
13, 2004 (such agreements, documents, and instruments having been identified to
us by an officer of the General Partner as being the only material agreements,
documents, and instruments binding upon the Credit Parties). Our opinion in
clause (a) of this paragraph relates only to statutory laws and regulations that
we, in the exercise of customary professional diligence, would reasonably
recognize as being applicable to the Credit Parties or the transactions
evidenced by the Credit Agreement and the other Opinion Documents.

 

12.                    To our current actual knowledge, (a) no Credit Party is
an “Investment Company” or “controlled” by an “Investment Company” within the
meaning of the Investment Company Act of 1940, and (b) no Credit Party is
subject to regulation under the Public Utility Holding Company Act of 1935.

 

13.                    The incurrence of the Borrower’s obligations under the
Credit Agreement and the other Opinion Documents and the application of the
proceeds thereof by the Borrower as provided for in the Credit Agreement and the
other Opinion Documents do not violate Regulation T, Regulation U, or Regulation
X of the Board of Governors of the Federal Reserve System or any other
regulation of such board.

 

14.                    To our current actual knowledge, there are no pending or
threatened actions, suits, proceedings, or investigations against any Credit
Party in any court or by or before any arbitrator or Governmental Authority,
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect.

 

The foregoing opinions are, with your concurrence, also subject to the following
comments and qualifications:

 

(a)                    The foregoing opinions are limited to matters involving
the Federal laws of the United States, the laws of the State of New York, the
General Corporation law of the State of Delaware, the Delaware Revised Uniform
Limited Partnership Act, and the Delaware limited Liability Company Act, and we
do not express any opinion as to the laws of any other jurisdiction.

 

(b)                    The opinions in paragraphs 2 and 3 are based solely on
certificates of existence, certificates of compliance and certificates of good
standing issued by the public authority or office of such states listed on
Schedule I attached hereto.

 

(c)                    Our opinion as to the enforceability of the Credit
Agreement and the other Opinion Documents is subject to: (i) the limitations of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
other similar laws relating to the enforcement of creditors’ rights generally
and (ii) general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law), including concepts of
materiality, reasonableness, good faith, and fair dealing. Furthermore, certain
remedial provisions thereof may be limited by the laws of the State of New York
and applicable laws of the United States of America, but such laws do not, in
our opinion, make the remedies afforded thereby inadequate for the practical
realization of the benefits intended to be provided thereby.

 

(d)                    We express no opinion as to the effect on the opinions
herein stated of (i) the compliance or non-compliance of any party to any
Opinion Documents (other than the Credit Parties) with any state, federal, or
other laws or regulations applicable to it, (ii) the legal or regulatory status
or the nature of the business of any such party, and (iii) the effect of the
laws of any jurisdiction in which any Lender is located (other than the State of
New York) that limit the interest, fees, or other charges such party may impose.

 

(e)                    We render no opinion with respect to provisions in the
Credit Agreement and the other Opinion Documents regarding, or matters relating
to, conclusive determinations, waivers of rights under the law to the extent
such rights cannot be waived, rights of setoff, cumulative remedies, limitations
of the right to cure, specific performance, powers of attorney relating to the
power of the Administrative Agent to take actions on behalf of the Lenders (but
excluding powers expressly granted to any such agent by any Credit Party under
any Opinion Document to which such Credit Party is a party), limitations on
waivers or modifications not in writing, severability of provisions, or the
rights of third parties.

 

(f)                     We express no opinion as to any provision in any Opinion
Document waiving the right to jury trial, choosing venue, granting exclusive
jurisdiction to any court or arbitration procedure, relating to the subject
matter jurisdiction of any Federal court, or waiving claims that any court is an
inconvenient forum for proceedings.

 

(g)                    Provisions of the Credit Agreement and the other Opinion
Documents providing for rights of contribution or indemnification of a party may
not be legal, valid, binding, and enforceable under certain circumstances.

 

(h)                    Our opinion in paragraph 13 above is based upon the
assumptions that the proceeds of borrowings under the Credit Agreement will be
used by the Borrower as contemplated in the Credit Agreement.

 

(i)                     Whenever our opinion is based on circumstances or facts
“to our current actual knowledge,” such phrase is intended to indicate that,
during the course of our representation of the Credit Parties, no information
that would give us current actual knowledge of the inaccuracy of the statements
made in such sentence has come to our attention, and that we have obtained,
discussed with appropriate representatives of the Credit Parties the contents
of, and relied, as stated above in this opinion letter, upon certificates of
appropriate representatives of the Credit Parties as to the matters covered by
such certificates. However, except to the extent otherwise set forth above, we
have not undertaken any independent inquiry to determine the accuracy of any
such statement.

 

(j)                     In connection with the foregoing opinions we have
assumed (i) the legal capacity of all natural persons executing the Opinion
Documents or other documents, instruments, and certificates we have reviewed,
(ii) that no undue influence, duress, fraud, or deceit exists with respect to
the transactions contemplated in any Opinion Document and that there has not
been any mutual mistake of fact or misunderstanding with respect to the same,
(iii) that the conduct of the parties to any Opinion Document has complied with
any requirement of good faith, fair dealing, and conscionability, (iv) that
there are no agreements or understandings among the parties to any Opinion
Document, written or oral, and there is no usage or trade or course of prior
dealing among the parties to any Opinion Document, and (v) that, with respect to
any other agreement or instrument executed in connection with the transaction
contemplated by any Opinion Document, all of such other agreements and
instruments create legal, valid, binding, and enforceable obligations of the
parties thereto.

 

This opinion is solely for your benefit and for the benefit of subsequent
assignees of your interests in the Opinion Documents. No other person or entity
shall be entitled to rely on matters set forth herein without the express
written consent of the undersigned. All of the opinions set forth herein are
rendered as of the date hereof, and we assume no obligations to update such
opinions or advise you of any changes in our opinion to reflect facts or
circumstances which may hereafter come to our attention or any changes of law
which may hereafter occur. This opinion is limited to the matters set forth
herein. No opinion may be inferred or implied beyond the matters expressly
stated in this letter.

 

Very truly yours,

Bracewell & Giuliani LLP

 

 

SCHEDULE I

TO BRACEWELL & GIULIANI LLP

OPINION LETTER

DATED APRIL 22, 2005

 

1.                ARIZONA

2.                ARKANSAS

3.                COLORADO

4.                DELAWARE

5.                FLORIDA

6.                GEORGIA

7.                ILLINOIS

8.                INDIANA

9.                IOWA

10.             KANSAS

11.             KENTUCKY

12.             LOUISIANA

13.             MICHIGAN

14.             MINNESOTA

15.             MISSOURI

16.             NEBRASKA

17.             NEVADA

18.             NORTH CAROLINA

19.             OHIO

20.             OREGON

21.             TEXAS

22.             WASHINGTON

23.             WISCONSIN

 

 

 

068800 000057 DALLAS 1872243.4

F - 4

Form of Legal Opinion

 

 

 